--------------------------------------------------------------------------------

Exhibit 10.2

PURCHASE AGREEMENT

by and among

MOUNT SNOW LTD.

L.B.O. HOLDING, INC.

AMERICAN SKIING COMPANY

and

PEAK RESORTS, INC.

--------------------------------------------------------------------------------

February 16, 2007

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

CERTAIN DEFINITIONS

 

 

 

 

 

 

 

1.1

 

Certain Definitions

 

1

1.2

 

Other Capitalized Terms

 

9

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

CALCULATION OF PURCHASE PRICE AND PAYMENT

 

 

 

 

 

 

 

2.1

 

Sale and Purchase of Stock

 

10

2.2

 

Payment at the Closing

 

11

2.3

 

Income Adjustment and Working Capital Adjustments

 

11

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF

 

 

 

 

THE SELLERS

 

 

 

 

 

 

 

3.1

 

Organization and Qualification

 

14

3.2

 

Title to the Stock

 

14

3.3

 

Subsidiaries

 

15

3.4

 

Binding Obligation

 

15

3.5

 

No Default or Conflicts

 

15

3.6

 

No Governmental Authorization or Consent Required

 

16

3.7

 

Financial Statements

 

16

3.8

 

Powers of Attorney

 

16

3.9

 

Brokers

 

16

3.10

 

Compliance with Laws

 

17

3.11

 

Insurance

 

17

3.12

 

Litigation

 

17

3.13

 

Approvals

 

18

3.14

 

Labor Matters

 

18

3.15

 

Employee Benefit Plans

 

19

3.16

 

Real Property

 

21

3.17

 

Tax Matters

 

24

3.18

 

Contracts and Commitments

 

25

3.19

 

Environmental Matters

 

27

3.20

 

Intellectual Property

 

27

3.21

 

Related Persons

 

28

 

i


--------------------------------------------------------------------------------


 

3.22

 

Absence of Certain Changes

 

28

3.23

 

Water Rights

 

29

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND

 

 

 

 

WARRANTIES OF THE BUYER

 

 

 

 

 

 

 

4.1

 

Organization of the Buyer

 

29

4.2

 

Power and Authority

 

29

4.3

 

No Conflicts

 

29

4.4

 

Purchase for Investment

 

30

4.5

 

Litigation

 

30

4.6

 

Brokers

 

30

4.7

 

Availability of Funds

 

30

4.8

 

No Divestitures

 

30

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

EMPLOYEES AND EMPLOYEE-RELATED MATTERS

 

 

 

 

 

 

 

5.1

 

Employment Matters

 

31

5.2

 

Benefit Plans

 

31

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

CLOSING

 

 

 

 

 

 

 

6.1

 

Closing Date

 

32

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

CONDITIONS TO OBLIGATIONS OF

 

 

 

 

THE BUYER TO CONSUMMATE THE TRANSACTION

 

 

 

 

 

 

 

7.1

 

Representations and Warranties; Compliance with Covenants

 

32

7.2

 

No Material Adverse Effect

 

32

7.3

 

No Injunction

 

33

7.4

 

Approvals

 

33

7.5

 

Release of Liens

 

33

7.6

 

Assignment

 

33

7.7

 

Related Documents

 

33

7.8

 

FIRPTA

 

33

7.9

 

Resignations

 

33

7.10

 

Settlement of Accounts

 

34

7.11

 

Title Commitments

 

34

7.12

 

Tri-Party Agreements

 

34

 

 

 

 

 

 

ii


--------------------------------------------------------------------------------


 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

CONDITIONS TO OBLIGATIONS OF

 

 

 

 

THE SELLERS TO CONSUMMATE THE TRANSACTION

 

 

 

 

 

 

 

8.1

 

Representations and Warranties; Compliance with Covenants

 

34

8.2

 

No Injunction

 

34

8.3

 

Approvals

 

35

8.4

 

Settlement of Accounts

 

35

8.5

 

Related Documents

 

35

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

 

 

COVENANTS

 

 

 

 

 

 

 

9.1

 

Regulatory Filings, Etc.

 

35

9.2

 

Injunctions

 

35

9.3

 

Access to Information

 

36

9.4

 

No Extraordinary Actions by the Sellers

 

36

9.5

 

Commercially Reasonable Efforts; Further Assurances

 

39

9.6

 

Use of Names; Name Change

 

41

9.7

 

Confidentiality; Publicity

 

42

9.8

 

Transition

 

42

9.9

 

Access to Records After the Closing

 

42

9.10

 

No Employee Solicitation

 

43

9.11

 

Interim Operations of the Buyer

 

43

9.12

 

No Solicitation

 

43

9.13

 

Intercompany Guarantees

 

43

9.14

 

Third Party Contracts and Cross Default Provisions

 

44

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

 

 

SURVIVAL AND INDEMNIFICATION

 

 

 

 

 

 

 

10.1

 

Survival

 

45

10.2

 

Indemnification by ASC

 

45

10.3

 

Indemnification by the Buyer

 

46

10.4

 

Limitations on Indemnification

 

46

10.5

 

Indemnification Agreement in Favor of GSRP

 

47

10.6

 

Right to Indemnification not Affected by Knowledge

 

47

 

 

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

 

 

 

 

TAX MATTERS

 

 

 

 

 

 

 

11.1

 

Tax Indemnification

 

47

11.2

 

Tax Refunds

 

48

11.3

 

Preparation and Filing of Tax Returns and Payment of Taxes

 

49

 

iii


--------------------------------------------------------------------------------


 

11.4

 

Tax Cooperation

 

50

11.5

 

Tax Audits

 

50

11.6

 

Tax Treatment of Indemnification Payment

 

52

11.7

 

338(h)(10) Election

 

52

11.8

 

Tax Sharing Agreements

 

53

11.9

 

Survival of Obligations

 

53

 

 

 

 

 

 

 

ARTICLE XII

 

 

 

 

 

 

 

 

 

TERMINATION

 

 

 

 

 

 

 

12.1

 

Termination

 

54

12.2

 

Other Agreements; Material To Be Returned

 

54

12.3

 

Effect of Termination

 

55

 

 

 

 

 

 

 

ARTICLE XIII

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

13.1

 

Complete Agreement

 

55

13.2

 

Waiver, Discharge, etc.

 

55

13.3

 

Fees and Expenses

 

56

13.4

 

Amendments

 

56

13.5

 

Notices

 

56

13.6

 

Venue

 

57

13.7

 

GOVERNING LAW; WAIVER OF JURY TRIAL

 

57

13.8

 

Headings

 

57

13.9

 

Interpretation

 

57

13.10

 

Exhibits and Schedules

 

58

13.11

 

Successors

 

58

13.12

 

Remedies

 

58

13.13

 

Third Parties

 

58

13.14

 

Severability

 

58

13.15

 

Counterparts; Effectiveness

 

58

13.16

 

NO OTHER REPRESENTATIONS

 

58

13.17

 

CONDITION OF THE BUSINESS

 

59

13.18

 

NO OTHER REPRESENTATIONS

 

59

13.19

 

INDEPENDENT INVESTIGATION

 

59

 

EXHIBITS

A

—

CORIS and WRMS License Agreement

B

—

Title Commitment

C

—

GSRP Indemnification Agreement

2.3(a)

—

Estimated Income Adjustment Amount

 

iv


--------------------------------------------------------------------------------


PURCHASE AGREEMENT

PURCHASE AGREEMENT, dated as of February 16, 2007 (this “Agreement”), by and
among MOUNT SNOW LTD., a Vermont corporation (“MS”), L.B.O. HOLDING, INC., a
Maine corporation (“LBO” and, together with MS, the “Companies”), AMERICAN
SKIING COMPANY, a Delaware corporation (“ASC”, and together with Companies, the
“Sellers”), and PEAK RESORTS, INC., a Missouri corporation (“Buyer”), for the
sale and purchase of all of the outstanding capital stock in the Companies (the
“Stock”).

W I T N E S S E T H:

WHEREAS, ASC owns all of the Stock;

WHEREAS, ASC wishes to sell to the Buyer, and the Buyer wishes to purchase from
ASC, all of the Stock upon the terms and subject to the conditions of this
Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, the parties hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

1.1           Certain Definitions.  As used in this Agreement, unless the
context requires otherwise, the following terms shall have the meanings
indicated:

“Adjusted Purchase Price” means, for any date, the amount calculated by
subtracting the aggregate Unleveraged Cash Flow from and including December 31,
2006 through the Sunday immediately preceding such date from the Initial
Purchase Price and adding the aggregate Income Accretion Amount from and
including December 31, 2006 through the earlier of (a) the Sunday immediately
preceding such date or (b) the date of the closing of the last of the Resorts to
close for the 2006/07 ski season if the Closing has not taken place as of that
date.

“Affiliate” of any specified Person means any other Person, directly or
indirectly Controlling, Controlled by or under common Control with the specified
Person.

“Approvals” means franchises, licenses, permits, certificates of occupancy and
other required approvals, authorizations and consents.


--------------------------------------------------------------------------------


“Base Balance Sheet” means the balance sheet of the Companies at December 31,
2006 included in the Interim Financial Statements.

“Base Balance Sheet Date” means December 31, 2006.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

“Capital Expenditures” means the aggregate of all expenditures incurred by a
Person with respect to and/or in connection with either (i) acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or (ii)
additions, improvements, replacements and/or repairs to real property, existing
buildings and improvements, and/or equipment and all other expenditures that
should be capitalized under GAAP on a balance sheet.

“Capital Lease” means any capital lease listed on Section 1.1(a) of the Seller
Disclosure Letter.

“Closing” means the closing of the transactions contemplated by this Agreement.

“Closing Date” means the date on which the Closing actually occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means that certain letter agreement, dated September
12, 2006, by and between Buyer and ASC.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Companies and their Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

“Contract” means any loan or credit agreement, note, bond, mortgage, indenture,
deed of trust, license agreement, franchise, contract, agreement, Lease
(including any Real Property Lease), instrument or guarantee (including any
amendments, modifications, extensions or replacements thereof), option agreement
or agreement conferring similar rights.

“Control” means the power to direct or cause the direction of the management and
policies of another Person, whether through the ownership of securities, by
contract or otherwise.

2


--------------------------------------------------------------------------------


“CORIS and WRMS License Agreements” mean duly executed license agreements in
favor of each Company substantially in the forms attached as Exhibit A hereto.

“Dover” means Dover Restaurants, Inc., a Vermont corporation and wholly-owned
subsidiary of MS.

“EBITDA” means, for any period, the Consolidated Net Income for such period plus
(i) without duplication and to the extent reflected as a charge in the statement
of such Consolidated Net Income for such period, the sum of (a) income tax
expense (other than income taxes (either positive or negative) attributable to
extraordinary or non-recurring gains or losses), (b) interest expense,
amortization or write-off of debt discount and/or premium, debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
and (e) any other non-cash charges, and minus (ii) to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(A) interest income (except to the extent deducted in determining such
Consolidated Net Income), and (B) any other non-cash income, all as determined
on a consolidated basis in accordance with GAAP.

“Environmental Claim” means any claim, action, cause of action, investigation or
written notice by any Person alleging potential liability (including, without
limitation, potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on or resulting from (a)
the presence, or release into the environment, of any Material of Environmental
Concern at any location, whether or not owned or operated by either of the
Companies or any of their respective Subsidiaries or (b) circumstances forming
the basis of any violation, or alleged violation, of any Environmental Law.

“Environmental Laws” means all federal, state and local Laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), including, without limitation, Laws relating to emissions, discharges,
releases or threatened releases of Materials of Environmental Concern, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity which is (or at any relevant time was) a
member of a “controlled group of corporations” with, under “common control”
with, or a member of an “affiliated service group” with either Company as
defined in Section 414(b), (c), (m) or (o) of the Code, or under “common
control” with either Company, within the meaning of Section 4001(b)(1) of ERISA.

3


--------------------------------------------------------------------------------


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Financial Statements” means  the unaudited balance sheets and statements of
operations, stockholder’s equity and cash flows of each Company and its
Subsidiaries as of and for the fiscal years ended July 31, 2005 and July 30,
2006, as included in the audited consolidated financial statements of ASC for
such periods.

“GAAP” means United States generally accepted accounting principles in effect at
the time in question.

“Governmental Agency” means any federal, state or local governmental body or
other regulatory or administrative agency or commission.

“GSRP” means Grand Summit Resort Properties, Inc., an indirect wholly owned
subsidiary of ASC.

“Hotels” means the Mount Snow Grand Summit Hotel and the Snow Lake Lodge at West
Dover, Vermont, located at the Mount Snow Resort, and the Attitash Grand Summit
Hotel at Bartlett, New Hampshire, located at the Attitash Resort.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Income Accretion Amount” means, (A) for any Week: (1) the product of (i) 15%
multiplied by (ii) the Initial Purchase Price, and (2) divided by 52, and (B)
for any stub period between the immediately preceding Sunday and the Closing
Date: (i) 15% multiplied by (ii) the Initial Purchase Price, (iii) divided by
364, and (iv) multiplied by the number of days in such stub period.  However,
notwithstanding the foregoing, Income Accretion will cease as of the date of the
closing of the last of the Resorts to close for the 2006/2007 ski season if the
Closing has not taken place as of that date.

“Indebtedness” means (i) any liability, contingent or otherwise, of either
Company (a) for borrowed money (whether or not the recourse of the lender is to
the whole of the assets of such Company or only to a portion thereof) or (b)
evidenced by a note, debenture or similar instrument or letter of credit
(including a purchase money obligation or other obligation relating to the
deferred purchase price of property); (ii) any liability of others of the kind
described in the preceding clause (i) which such Company has guaranteed or which
is otherwise its legal liability; (iii) any monetary obligation secured by a
lien to which the property or assets of such Company is subject, whether or not
the obligations secured thereby shall have been assumed by it or shall

4


--------------------------------------------------------------------------------


otherwise be its legal liability, but not including Liens of the nature
described in clauses (ii) and (iii) of the definition of “Permitted Exceptions”;
and (iv) all capitalized lease obligations of such Company.  In no event shall
Indebtedness include trade payables or operating lease obligations, provided the
same are properly disclosed in the Financial Statements or incurred in the
ordinary course of business after the Base Balance Sheet Date.

“Initial Purchase Price” means $73,500,000.

“Intellectual Property” means all intellectual property and industrial property
rights of any kind or nature, including all U.S. and foreign (i) patents, patent
applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof, (ii) trademarks, service marks, names, corporate names,
trade names, domain names, logos, slogans, trade dress, and other similar
designations of source or origin, together with the goodwill symbolized by any
of the foregoing, (iii) copyrights and copyrightable subject matter, (iv) rights
of publicity, (v) computer programs (whether in source code, object code, or
other form), algorithms, databases, compilations and data, technology supporting
the foregoing, and all documentation, including user manuals and training
materials, related to any of the foregoing (“Software”), (vi) trade secrets and
all other confidential information, know-how, inventions, proprietary processes,
formulae, models, and methodologies, (vii) rights of privacy and rights to
personal information, (viii) telephone numbers and Internet protocol addresses,
and (ix) all rights in the foregoing and in other similar intangible assets, (x)
all applications and registrations for the foregoing, and (xi) all rights and
remedies against past, present, and future infringement, misappropriation, or
other violation thereof.

“Interim Financial Statements” means the unaudited balance sheet and statements
of operations, stockholder’s equity and cash flows as of and for the five month
period ended December 31, 2006.

“Judgment” means any judgment, ruling, writ, injunction, order, arbitral award
or decree issued by a court of competent jurisdiction.

“Knowledge of the Companies” (and any similar phrases as they relate to the
Companies) means the existing actual knowledge of Stan Hansen, B.J. Fair, Betsy
Wallace, Kelly Pawlak, John Lowell and Foster Stewart.

“Law” means any Judgment, law, statute, rule or regulation of any Governmental
Agency.

“Lease” means any lease, sublease, license, or similar occupancy right in real
or personal property.

5


--------------------------------------------------------------------------------


“Lien” means any lien, encumbrance, security interest (whether or not the
subject of a UCC financing statement), charge, mortgage, UCC financing
statement, right of first offer, right of first refusal, collateral assignment
or pledge of any nature whatsoever which encumbers or affects the Stock, either
Company and/or any of either Company’s assets.

“Litigation” means any arbitration, action, suit, claim, proceeding,
investigation or written inquiry by or before any Governmental Agency, court or
arbitrator.

“Material Adverse Effect” means a material adverse effect upon the results of
operations, properties, assets, liabilities or financial condition of the
business of a specified Person and its Subsidiaries taken as a whole; provided,
however, that “Material Adverse Effect” shall not include any change, effect,
condition, event or circumstance (collectively, “Events”) arising out of, or
attributable to (i) general economic conditions, changes, effects, events or
circumstances, except to the extent such Events disproportionately affect such
specified Person and its Subsidiaries, (ii) changes, effects, conditions, events
or circumstances that generally affect the ski, resort or hospitality
industries, except to the extent such Events disproportionately affect such
specified Person and its Subsidiaries, (iii) in the case of either Company, any
effect which the financial condition of ASC may have on the terms and conditions
on which inventory or other assets are purchased by such Company (provided that
such effect will be taken into account for purposes of this definition of
Material Adverse Effect only to the extent such effect would reasonably be
expected to have a material adverse effect (taking into account the reasonably
expected duration of said effect) on such Company following the Closing), (iv)
any bankruptcy or insolvency of, or any other event affecting the service of,
any airline conducting business at any airport servicing Resort, or any
reduction in or elimination of service by any such airline (or any announcement
that any such reduction or elimination is to occur), (v) any acts of terrorism
or acts of war, whether occurring within or outside the United States, or any
effect of any such acts on general economic or other conditions, except to the
extent such Events disproportionately affect such specified Person and its
Subsidiaries, (vi) any climatic or weather condition, except to the extent of
any damage or destruction of the assets of such specified Person or its
Subsidiaries which has a material and adverse effect on such Person and its
Subsidiaries and which is caused by such damage or destruction, (vii) any delay
of completion of either Company’s 2006/2007 capital expenditure program, (viii)
any adverse regulatory action taken or threatened by Vermont or U.S. regulatory
authorities relating to the ability of MS to continue to utilize its current
source of water (it being acknowledged that the non-compliance of such usage
with applicable laws and regulations has been fully disclosed by Sellers to
Buyer), or (ix) changes arising from the consummation of the transactions
contemplated hereby or the announcement of the execution of this Agreement.

“Materials of Environmental Concern” means pollutants, contaminants, wastes,
toxic substances, hazardous substances, radioactive materials, asbestos,
petroleum and petroleum products.

6


--------------------------------------------------------------------------------


“Multiemployer Plan” means an employee pension benefit plan, as defined in
Section 3(37) of ERISA, to which the Sellers or any of their ERISA Affiliates
contribute, have contributed, are obligated to contribute or have been obligated
to contribute.

“Outstanding Indebtedness” means the aggregate outstanding principal balance of,
and accrued and unpaid interest on, all Indebtedness of the Companies,
calculated as of the close of business on the day immediately preceding the
Closing Date, but not including the Capital Leases or the ASC-Level Financings.

“Permitted Exceptions” means (i) Liens disclosed on any balance sheet included
in the Financial Statements or securing liabilities reflected therein (provided
that Liens securing the financings described in the Title Commitments (the
“ASC-Level Financings”) shall not be Permitted Exceptions); (ii) Liens for
taxes, assessments and similar charges that are not yet due and payable; (iii)
mechanic’s, materialman’s, carrier’s, repairer’s and other similar Liens imposed
by applicable Law arising or incurred in the ordinary course of business (but
only to the extent the obligations secured by such Liens are reflected in
Working Capital); (iv) easements, rights-of-way, restrictions and other similar
charges or encumbrances the existence of which do not materially adversely
detract from the value of the property affected by such encumbrances(s) and do
not materially interfere with the operation of the Companies’ or any of their
respective Subsidiaries’ respective businesses as currently conducted; (v) Liens
or other encumbrances that would be disclosed by an accurate survey of the Real
Property provided that the same do not materially adversely detract from the
value of the property affected by such encumbrance(s) and do not materially
interfere with the operation of the Companies’ or any of their respective
Subsidiaries’ respective businesses as currently conducted; (vi) applicable
zoning regulations and ordinances, and building, health and other applicable
laws or ordinances; and (vii) any exceptions to title set forth in any
subsection of Section 3.16 of the Seller Disclosure Letter.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an unincorporated association, a joint venture, a Governmental
Agency or any other entity.

“Prime Rate” means the prime rate of Citibank N.A., in effect on the applicable
date.

“Related Documents” means (i) the CORIS and WRMS License Agreements and (ii) all
other agreements, instruments and certificates described in or contemplated by
this Agreement or reasonably requested by either the Buyer or the Sellers that
are to be executed and delivered in connection with the transactions
contemplated hereby, including, without limitation, good standing certificates,
incumbency certificates and secretary certificates for the parties and
Subsidiaries of the Companies.

“Resorts” means the mountain resorts operated by MS known as Mount Snow Resort
located in West Dover, Vermont and by LBO known as Attitash Resort located in
Bartlett, New Hampshire.

7


--------------------------------------------------------------------------------


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Seller Disclosure Letter” means the disclosure letter prepared by the Sellers,
dated as of the date hereof, and delivered by the Sellers to the Buyer.

“Subsidiary” of any specified Person means any other Person (i) as to which more
than 50% of its outstanding shares or securities representing the right to vote
for the election of directors or other managing authority of such other Person
are owned or Controlled, directly or indirectly, by such specified Person, but
such other Person shall be deemed to be a Subsidiary only so long as such
ownership or Control exists, or (ii) which does not have outstanding shares or
securities with such right to vote, as may be the case in a partnership, limited
liability company, joint venture or unincorporated association, but more than
50% of whose ownership interest representing the right to make the decisions for
such other Person is owned or Controlled, directly or indirectly, by such
specified Person, but such other Person shall be deemed to be a Subsidiary only
so long as such ownership or Control exists.

“Taxes” means all taxes, charges, fees, duties or levies, imposed by any
federal, state or local taxing authority, including federal, state or local
income, profits, franchise, gross receipts, environmental, customs duty,
severances, stamp, payroll, sales, use, intangibles, employment, unemployment,
disability, property, withholding, backup withholding, excise, production,
occupation, service, service use, leasing and lease use, ad valorem, value
added, occupancy, transfer, and other taxes, of any nature whatsoever, together
with all interest, penalties and additions imposed with respect to such amounts
and any interest in respect of such penalties and additions.

“Tax Returns” means all returns and reports, information returns, or payee
statements (including, elections, declarations, filings, forms, statements,
disclosures, schedules, estimates and information returns) required to be
supplied to a Tax authority relating to Taxes.

“Title Commitments” shall mean the title commitments issued by each Title
Company in the form attached as Exhibit B attached hereto.

“Title Company” means, with respect to MS, First American Title Insurance
Company, and with respect to LBO, Ticor Title Insurance Company.

“Tramway Authorities” means the Vermont Department of Labor and Industry,
Passenger Tramway Division, and the New Hampshire Passenger Tramway Board.

8


--------------------------------------------------------------------------------


“Unleveraged Cash Flow” means, for any period, (i) EBITDA of the Companies for
such period, less (ii) the Capital Expenditures of the Companies of such period.

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.

“Week” means a period of seven days ending on Sunday at 11:59 p.m. Mountain
Time.

“Working Capital” means, as of any date of determination, the Companies’ current
assets (excluding prepaid general liability, umbrella, excess liability,
commercial property and related coverages, boiler and machinery, crime and
commercial automobile insurance and any accounts receivable owing from ASC or
any of its Affiliates and deferred tax assets) less the sum of (i) the
Companies’ current liabilities (excluding Indebtedness and any accounts payable
owing to ASC or any of its Affiliates, accruals for employees’ vacations and
other paid time off, and deferred tax liabilities), and (ii) all deposits and
deferred revenue received in cash prior to Closing which relate to post-Closing
activities or events, each as determined in a manner consistent with GAAP).

1.2           Other Capitalized Terms.  The following capitalized terms are
defined in the following Sections of this Agreement:

Term

 

Section

 

 

 

Agreement

 

Preamble

ASC

 

Preamble

ASC-Level Financings

 

1.1

Assignments

 

7.6

Base Balance Sheet

 

1.1

Base Balance Sheet Date

 

1.1

Buyer

 

Preamble

Buyer Indemnitees

 

10.2

Buyer Trade Names

 

9.6(b)

Capital Program

 

3.7

Companies

 

Preamble

Company Plans

 

3.15(a)

Company Subject Matter

 

9.3

Contest

 

11.5(b)

CPA-Determined Differences

 

2.3(e)(ii)

CPA Firm

 

2.3(e)(ii)

Current Plan Year

 

5.2(b)

Differences

 

2.3(d)(ii)

Disagreement Notice

 

2.3(d)

Employees

 

5.1

Enforceability Exceptions

 

3.4

Estimated Working Capital Amount

 

2.3(a)

FCC

 

3.6

Final Adjustment Certificate

 

2.3(c)

Final Working Capital Amount

 

2.3(c)

GSRP

 

1.1

Indemnifiable Losses

 

10.2

Insurance Policies

 

3.11(a)

Intellectual Property

 

1.1

Interim Financial Statements

 

1.1

Interim Period

 

11.1(a)

Leased Real Property

 

3.16(a)

Nonqualified Deferred Compensation Plan

 

3.15(j)

Other ASC Resorts

 

5.1

Owned Real Property

 

3.16(a)

Plans

 

3.15(a)

Pre-Closing Periods

 

11.1(a)

Purchase Price

 

2.1

Real Property

 

3.16(a)

Real Property Leases

 

3.16(a)

Representatives

 

9.3

Resolved Objections

 

2.3(e)(i)

Resorts

 

1.1

Review Period

 

2.3(d)

SEC

 

9.4(e)

Section 338(h)(10) Election

 

11.7(a)

Seller Indemnitees

 

10.3

Sellers

 

Preamble

Seller Trade Names

 

9.6(a)

Software

 

1.1

Stock

 

Preamble

Straddle Contest

 

11.5c

Tax Indemnifying Party

 

11.1(a)

Tax Notice

 

11.5(a)

US Forest Service Permits

 

3.16(c)

USFS

 

3.6

9


--------------------------------------------------------------------------------


ARTICLE II

CALCULATION OF PURCHASE PRICE AND PAYMENT

2.1           Sale and Purchase of Stock.  At the Closing, upon the terms and
subject to the conditions of this Agreement, ASC shall sell to the Buyer, and
the Buyer shall purchase from

10


--------------------------------------------------------------------------------


ASC, the Stock.  The aggregate purchase price for the Stock shall be $73,500,000
(as it may be further adjusted pursuant to Section 2.3, the “Purchase Price”).

2.2           Payment at the Closing.

(a)           Payments by the Buyer. At the Closing, the Buyer shall pay the
Purchase Price by wire transfer of immediately available funds to ASC.

(b)           Payments by the Sellers.  Immediately prior to the Closing, the
Sellers shall repay in full (or shall request in writing at least three Business
Days prior to the Closing that the Buyer apply a portion of the Purchase Price
to such payment), (i) the outstanding principal amount of the Outstanding
Indebtedness, and any accrued and unpaid interest thereon, calculated as of the
close of business on the day immediately preceding the Closing Date and (ii) all
fees and expenses of the Companies’ legal, accounting, and financial advisors
(including brokers and investment bankers) related to this Agreement or the
transactions contemplated hereby, and all other amounts then owed to any of the
foregoing by the Companies as of the Closing Date.  The parties agree and
acknowledge that the Capital Leases will not be repaid or prepaid at or prior to
Closing, and that the obligations and rights associated therewith shall remain
with the Companies, as applicable.

2.3           Income Adjustment and Working Capital Adjustments.  The Purchase
Price shall be adjusted as follows:

(a)           Income Adjustment.  The “Purchase Price Income Adjustment” shall
mean the amount calculated by subtracting the aggregate positive Unleveraged
Cash Flow (or adding the aggregate Unleveraged Cash Flow, if negative) from and
including January 1, 2007 to the close of business on the Sunday immediately
preceding the Closing Date from the aggregate Income Accretion Amount from and
including January 1, 2007 to the Sunday immediately preceding the Closing Date. 
No later than the fourth Business Day prior to the close of business on the day
preceding the Closing Date, the Sellers shall prepare and deliver to the Buyer
an officer’s certificate, certifying as to the estimated Purchase Price Income
Adjustment as of the Sunday immediately prior to the Closing Date (the
“Estimated Income Adjustment Amount”), which certificate shall be accompanied by
a statement of the EBITDA, Capital Expenditures, Unleveraged Cash Flow and
Income Accretion Amount of the Companies from and including January 1, 2007
through the Sunday immediately prior to the Closing Date, to be prepared from
the books and records of the Companies in accordance with GAAP, where
applicable, and in a manner consistent with the preparation of the Financial
Statements; provided, that for purposes of the Estimated Income Adjustment
Amount, the Unleveraged Cash Flow for the week ending on the Sunday immediately
prior to the Closing Date shall be the projected Unleveraged Cash Flow for such
period as set forth on Exhibit 2.3(a) attached hereto.  A representative
calculation of the Estimated Income Adjustment Amount is attached hereto as
Exhibit 2.3(a). The Purchase Price payable at the Closing shall be increased or
decreased, on a dollar for dollar basis, by the Estimated Income Adjustment
Amount.

11


--------------------------------------------------------------------------------


(b)           Working Capital Adjustment.  No later than the fourth Business Day
prior to the Closing Date, the Sellers shall prepare and deliver to the Buyer an
officer’s certificate, certifying as to the estimated Working Capital as of the
close of business on the Sunday immediately preceding the Closing Date (the
“Estimated Working Capital Amount”), which certificate shall be accompanied by a
statement of the Estimated Working Capital Amount prepared from the books and
records of the Companies in accordance with GAAP and in a manner consistent with
the preparation of the Financial Statements.  The Purchase Price payable at the
Closing shall be increased, on a dollar for dollar basis, to the extent the
Estimated Working Capital Amount is greater than zero (0), or decreased on a
dollar for dollar basis, to the extent the Estimated Working Capital Amount is
less than zero (0).  The parties agree and acknowledge that, for purposes of the
adjustments to the Purchase Price contemplated by this Section 2.2,
notwithstanding the treatment thereof under GAAP, the proceeds to be received by
LBO under the Business Agreement, dated as of August           , 2006, with
Bearfoot Creek, LLC shall not be treated as deferred income but shall instead be
included (in the amount of $450,000) in the Companies’ current assets.

(c)           As soon as practicable, but in any event within 90 days after the
Closing Date, the Buyer shall cause to be prepared and delivered to ASC a
statement (the “Final Adjustment Certificate”) certifying the amount of the
Companies’ Working Capital as of the close of business on the day preceding the
Closing Date (the “Final Working Capital Amount”) and the amount of the Purchase
Price Income Adjustment as of the close of business on the day preceding the
Closing Date (the “Final Income Adjustment Amount”), prepared from the books and
records of the Companies in accordance with GAAP, as applicable, and in a manner
consistent with the preparation of the Financial Statements.  The Final
Adjustment Certificate shall certify the amount payable by the Buyer to ASC, or
by ASC to the Buyer, pursuant to Section 2.3(f).

(d)           Upon receipt of the Final Adjustment Certificate, ASC shall have
the right during the succeeding 30-day period (the “Review Period”) to examine
the Final Adjustment Certificate, and all books and records used to prepare such
Final Adjustment Certificate.  If ASC disagrees with the Buyer’s determination
of the Final Working Capital Amount or Final Income Adjustment Amount, it shall
so notify the Buyer in writing (such notice, a “Disagreement Notice”) on or
before the last day of the Review Period, which Disagreement Notice shall set
forth a specific description of ASC’s disagreement and the amount of the
adjustment to the Final Working Capital Amount or Final Income Adjustment Amount
which ASC believes should be made.  If no Disagreement Notice is delivered
within the Review Period, the Final Adjustment Certificate shall be deemed to
have been accepted by the parties hereto.  The Buyer will, and will cause the
Companies to, provide ASC full access (during normal business hours and upon
reasonable notice) to the books, ledgers, files, reports and operating records
of the Companies and the then current employees of the Companies, and cooperate
and assist ASC in evaluating the Final Adjustment Certificate.

12


--------------------------------------------------------------------------------


(e)           Dispute Resolution.

(i)            In the event that a Disagreement Notice is delivered in
accordance with Section 2.3(d), the Buyer and ASC shall attempt to resolve the
objections set forth therein within 30 days of receipt of such Disagreement
Notice.  The objections set forth in the Disagreement Notice that are resolved
by the Buyer and ASC in accordance with this Section 2.3(e)(i) shall
collectively be referred to herein as the “Resolved Objections.”  The Final
Working Capital Amount and the Final Income Adjustment Amount shall be adjusted
to reflect any Resolved Objections.

(ii)           If the Buyer and ASC are unable to resolve all the objections set
forth in the Disagreement Notice within such 30-day period, they shall jointly
appoint Ernst & Young (or any other major accounting firm mutually agreed upon
by ASC and the Buyer) within five days of the end of such 30-day period (the
“CPA Firm”).  The CPA Firm, acting as experts and not as arbitrators, shall
review the objections set forth in the Disagreement Notice that are not Resolved
Objections (collectively, the “Differences”).  The CPA Firm shall determine,
based on the requirements set forth in this Section 2.3 and only with respect to
Differences submitted to the CPA Firm, whether and to what extent the Final
Working Capital Amount and the Final Income Adjustment Amount requires
adjustment so as to be calculated in accordance with this Agreement.  The CPA
Firm shall be instructed to make its determination within 15 days after its
appointment.  The fees and disbursements of the CPA Firm shall be borne by ASC
and the Buyer as is appropriate to reflect the relative fault of each in
connection with the disputed items.  The Buyer and ASC shall, and the Buyer
shall cause the Companies to, provide to the CPA Firm full cooperation.  The CPA
Firm’s resolution of the Differences shall be conclusive and binding upon the
parties, except in the case of manifest error.  The Differences as resolved by
the CPA Firm in accordance with this Section 2.3(e)(ii) shall collectively be
referred to herein as the “CPA-Determined Differences.”  The Final Working
Capital Amount and the Final Income Adjustment Amount shall be adjusted to
reflect any CPA-Determined Differences.

(f)            To the extent that the Final Working Capital Amount or Final
Income Adjustment Amount set forth in the Final Adjustment Certificate (as
adjusted in accordance with any Resolved Objections and CPA-Determined
Differences) differs from the Estimated Working Capital Amount or Estimated
Income Adjustment Amount, respectively, the adjustment to the Purchase Price
initially made pursuant to Sections 2.3(a) and 2.3(b) shall be recalculated by
the parties in accordance with Sections 2.3(a) and 2.3(b) by using the Final
Working Capital Amount or Final Income Adjustment Amount, in lieu of the
Estimated Working Capital Amount or Estimated Income Adjustment Amount,
respectively.

(g)           On the fifth day following (or, if not a Business Day, on the next
Business Day) the latest to occur of (x) the 30th day following receipt by ASC
of the Final Adjustment Certificate, (y) the resolution by the Buyer and ASC of
all objections set forth in the

13


--------------------------------------------------------------------------------


Disagreement Notice, if any, and (z) the resolution by the CPA Firm of all
Differences, if any, the recalculation required by Section 2.3(f) shall be made
and the Buyer shall pay to ASC the amount of any increase in the Purchase Price
beyond that received by ASC at the Closing, or ASC shall return to the Buyer the
excess amount of the Purchase Price initially received by ASC at the Closing, in
each case together with all interest thereon at an annual rate equal to the
Prime Rate from the Closing Date until the date paid pursuant to this Section
2.3.  Such payment shall be made (i) in the case of a payment to the Buyer, by
ASC by wire transfer of immediately available funds to a bank account or
accounts designated by the Buyer and (ii) in the case of a payment to ASC, by
the Buyer by wire transfer of immediately available funds to a bank account or
accounts designated by ASC.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF
THE SELLERS

The Sellers jointly and severally represent and warrant to the Buyer as follows:

3.1           Organization and Qualification.

(a)           Each Company has previously delivered to or made available to the
Buyer, prior to the date hereof, a complete and correct copy of: the Certificate
of Incorporation and bylaws (or similar organizational documents) of such
Company and each Subsidiary, as each of the same may have been amended, each of
which is in full force and effect.  Each of LBO, MS and Dover is a corporation
duly formed, validly existing and in good standing under the laws of the States
of Maine, Vermont and Vermont, respectively, each has all requisite power and
authority to carry on its business as presently owned or conducted, and LBO is
duly qualified to do business as a foreign corporation in the State of New
Hampshire.

(b)           ASC has previously delivered to or made available to the Buyer,
prior to the date hereof, complete and correct copies of its Certificate of
Incorporation and bylaws, as each of the same may have been amended, each of
which is in full force and effect.  ASC is a corporation duly formed, validly
existing and in good standing under the laws of Delaware and has all requisite
power and authority to own, lease and operate its properties and carry on its
business as presently owned or conducted; provided, however, that no
representation is made as to the qualification of ASC in any jurisdiction other
than its state of incorporation.

3.2           Title to the Stock.  ASC owns, and as of the Closing Date, will
own beneficially and of record, free and clear of any Lien with full right,
power and authority to transfer, convey and deliver, the Stock and, upon
delivery of and payment for the Stock at the Closing as herein provided, ASC
will convey to the Buyer good and valid title thereto, free and clear of any
Lien.  The Stock consists of all of the issued and outstanding capital stock in
each Company.  Except for the rights of Buyer under this Agreement, there is no
outstanding right, warrant, subscription,

14


--------------------------------------------------------------------------------


call, preemptive right, option or other agreement or outstanding offer of any
kind to sell, purchase, encumber or otherwise convey, transfer, encumber or
dispose of any right, title and/or interest in and to the Stock and there is no
outstanding debt or security which is convertible into same, and no other Person
has any legal, beneficial or equitable right, title or interest in and/or to the
Stock.

3.3           Subsidiaries.  Except as set forth on Section 3.3 of the Seller
Disclosure Letter, which sets forth the number and type of outstanding equity
securities of each Subsidiary and a list of the holders thereof, neither Company
has any Subsidiaries and does not directly or indirectly own or have any
investment in the capital stock of, or other propriety interest in, any Person. 
There is no outstanding right, warrant, subscription, call, preemptive right,
option or other agreement or outstanding offer of any kind to sell, purchase,
encumber or otherwise convey, transfer, encumber or dispose of any right, title
and/or interest in and to the equity of any Subsidiary of either Company and
there is no outstanding debt or security which is convertible into same, and no
other Person has any legal, beneficial or equitable right, title or interest in
and/or to such equity.

3.4           Binding Obligation.  The Sellers have all requisite corporate
authority and power to execute and deliver this Agreement and the Related
Documents to be executed by them in connection herewith.  This Agreement has
been, and such Related Documents will be at the Closing, duly and validly
authorized by all required corporate or stockholder action on the part of the
Sellers and no other corporate or stockholder proceedings on the part of any of
them are necessary to authorize this Agreement or the Related Documents.  This
Agreement has been duly executed and delivered by the Sellers and, assuming that
this Agreement constitutes a legal, valid and binding obligation of the Buyer,
constitutes the legal, valid and binding obligation of the Sellers, enforceable
against them in accordance with its terms, except to the extent that the
enforceability thereof may be limited by:  (i) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
from time to time in effect affecting generally the enforcement of creditors’
rights and remedies; and (ii) general principles of equity (the exceptions set
forth in (i) and (ii), the “Enforceability Exceptions”).

3.5           No Default or Conflicts.  The execution and delivery of this
Agreement and the Related Documents by the Sellers and the performance by them
of their respective obligations hereunder and thereunder (a) does not and will
not result in any violation of, or breach or default under the Certificate of
Incorporation or bylaws (or equivalent organizational documents) of ASC or
either Company or any of their respective Subsidiaries (subject to receipt of
approval of the shareholders of ASC, which has not yet been obtained); (b)
assuming compliance with the matters referred to in Section 3.6, does not and
will not violate nor result in a breach or default under any existing applicable
Law material to the business of either Company or any of their respective
Subsidiaries or any Judgment of any Governmental Agency having jurisdiction over
any of the Sellers or either Company or any of their respective Subsidiaries or
their or any of their respective Subsidiaries’ properties in any material
respect; (c) does not and will not result in the imposition of any Lien upon any
of the assets of ASC, either Company or any of their respective Subsidiaries;
and (d) does not and will not conflict with, result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of obligations under, create in any party the right to
terminate, modify or cancel any Contract to which ASC, either Company or any of
their respective Subsidiaries is a party or by

15


--------------------------------------------------------------------------------


which ASC, either Company or any of their respective Subsidiaries is bound or to
which any of their respective assets is subject, except, with respect to clause
(c) (but only with respect to Liens upon any of the assets of ASC or its
Subsidiaries (excluding the Companies and their respective Subsidiaries)) and
clause (d), for any such conflicts, breaches, defaults and other occurrences
which, individually or in the aggregate, would not materially and adversely
affect, impede or delay the Sellers’ ability to consummate the transactions
contemplated by this Agreement and the Related Documents (in accordance with the
terms of this Agreement) or which would not reasonably be expected to result in
a Material Adverse Effect on the Companies taken as a whole.

3.6           No Governmental Authorization or Consent Required.  Except as set
forth on Section 3.6 of the Seller Disclosure Letter and except for compliance
with any applicable requirements of the HSR Act, the United States Forest
Service (the “USFS”) and the Federal Communications Commission (the “FCC”), no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Agency will be required to be obtained or made by any of ASC or
either Company or any of their respective Subsidiaries in connection with the
due execution and delivery by ASC and the Companies of this Agreement and the
consummation by such Persons of the transactions contemplated hereby, other than
such authorizations, approvals, notices or filings with any Governmental Agency
that, if not obtained or made, would not materially and adversely affect, impede
or delay the Sellers’ ability to consummate the transactions contemplated by
this Agreement and the Related Documents (in accordance with the terms of this
Agreement) or which would not reasonably be expected to result in a Material
Adverse Effect on the Companies taken as a whole.

3.7           Financial Statements.  The Financial Statements and the Interim
Financial Statements fairly present, in all material respects, the financial
position of the Companies and their respective Subsidiaries, the results of
operations, stockholder’s equity and cash flows for the periods indicated, all
in conformity with GAAP applied on a consistent basis (except, in the case of
the Interim Financial Statements, for the absence of footnotes and year end
adjustments).  The Financial Statements and the Interim Financial Statements
have been accurately derived from the books and records of the Companies and
their respective Subsidiaries.  Neither the Companies nor any of their
respective Subsidiaries have any material indebtedness, obligations or other
liabilities of a kind required to be disclosed in its financial statements under
GAAP other than those (i) fully reflected in, reserved against or otherwise
described in the Base Balance Sheet; (ii) incurred in the ordinary course of
business since the Base Balance Sheet Date (including work in progress on
capital expenditures which are contemplated by the capital expenditures program
set forth on Section 3.7(b) of the Seller Disclosure Letter (the “Capital
Program”)) or (iii) set forth on Section 3.7(a) of the Seller Disclosure Letter.

3.8           Powers of Attorney.  Except as set forth on Section 3.8 of the
Seller Disclosure Letter, neither the Companies nor any of their respective
Subsidiaries have any material outstanding revocable or irrevocable powers of
attorney or similar authorizations issued to any individual who is not one of
the Company’s employees or officers.

3.9           Brokers.  Except as set forth on Section 3.9 of the Seller
Disclosure Letter, no broker, finder, agent, investment banker, financial
advisor or similar Person has acted for or on behalf of the Companies or ASC in
connection with this Agreement or the transactions

16


--------------------------------------------------------------------------------


contemplated hereby (an “ASC Broker”), and no broker, finder, agent, investment
banker, financial advisor or similar Person is entitled to any broker’s,
finder’s, financial advisor’s or similar fee or other commission in connection
therewith based on any agreement, arrangement or understanding with the
Companies or ASC or any action taken by any such Person.

3.10         Compliance with Laws.  As of the date hereof, except as set forth
in Section 3.10(i) of the Seller Disclosure Letter, no investigation or material
review by any Governmental Agency with respect to either Company or any of their
respective Subsidiaries is pending or, to the Knowledge of the Companies,
threatened.  To the Knowledge of the Companies, except as set forth in Section
3.10(ii) of the Seller Disclosure Letter, neither ASC, either Company nor any of
their respective Subsidiaries, has received any notice or communication of any
noncompliance by either Company or any of their respective Subsidiaries in any
material respect with any applicable Laws, including without limitation any
applicable Laws with respect to the Laws and standards of any Tramway
Authorities, that has not been cured as of the date hereof.  Except as set forth
on Section 3.10(iii) of the Seller Disclosure Letter, each of the Companies and
their respective Subsidiaries is currently conducting, and has at all times
since December 31, 2003 conducted, their respective businesses in compliance in
all material respects with all applicable Laws.

3.11         Insurance.

(a)           Section 3.11(a) of the Seller Disclosure Letter sets forth as of
the date hereof a description of each insurance policy (the “Insurance
Policies”) of each Company and its Subsidiaries.  Except as noted on Section
3.11(a) of the Seller Disclosure Letter and as of the date hereof, (i) all
Insurance Policies are in full force and effect and all premiums due and payable
thereunder have been paid in full and will not in any way be adversely affected
by, or terminate or lapse by reason of, the transactions contemplated by this
Agreement, (ii) there are no pending claims in excess of $50,000 under any
Insurance Policy as to which the respective insurers have denied coverage and
(iii) since July 30, 2003, each Company and its Subsidiaries have been fully
insured for worker’s compensation claims.  None of the Sellers nor any
Subsidiary of either Company has received any notice from any insurance company
of such insurance company’s intention not to renew any such Insurance Policy
applicable to either Company or materially increase the premiums thereunder
beyond such premiums currently in effect.

(b)           Section 3.11(b) of the Seller Disclosure Letter sets forth a true
and correct list of any pending worker’s compensation claims not covered by
insurance.

3.12         Litigation.  Except as disclosed on Section 3.12 of the Seller
Disclosure Letter, there is no Litigation pending or, to the Knowledge of the
Companies, threatened against any of the Sellers or their respective properties
or assets that, with respect to each such Litigation (a) in the case of the
Companies and their respective Subsidiaries (i) is not fully covered by
insurance or (ii) is covered by insurance and would reasonably be expected to
result in a liability to the Companies in excess of $50,000 individually or
$150,000 in the aggregate for all such Litigation

17


--------------------------------------------------------------------------------


or (b) in the case of ASC, would reasonably be expected to result in a material
and adverse effect on ASC’s ability to consummate the transactions contemplated
by this Agreement.  Except as set forth on Section 3.12 of the Seller Disclosure
Letter, neither Company nor any of their respective Subsidiaries is subject to
any material order, Judgment, injunction or decree of any Governmental Agency.

3.13         Approvals.  Except as set forth in Section 3.13(a) of the Seller
Disclosure Letter, the Companies and their respective Subsidiaries have in full
force and effect all material Approvals necessary for the operation of the
business of the Companies and their respective Subsidiaries as presently
conducted (including for this purpose any Approvals necessary for any
development or construction activity that has been commenced with respect to any
Real Property, or otherwise to the extent required by applicable Law).  Since
December 31, 2003, except as set forth on Section 3.13(b) of the Seller
Disclosure Letter, the Companies and their respective Subsidiaries have been in
substantial compliance with the terms of each Approval and have not received
written notice of any material default under any such Approval.  Except as set
forth on Section 3.13(c) of the Seller Disclosure Letter, to the Knowledge of
the Companies, no suspension or cancellation of any such Approval is threatened
and there is no basis for believing that any such Approval will not be renewable
upon expiration.  To the Knowledge of the Companies, Section 3.13(d) of the
Seller Disclosure Letter sets forth a list of all material Approvals required
for the operation of the business of the Companies and their Subsidiaries as
presently conducted.

3.14         Labor Matters.

(a)           Except as set forth on Section 3.14(a) of the Seller Disclosure
Letter, the Companies and their respective Subsidiaries are in compliance in all
material respects with all Laws relating to the employment of labor, including
all such Laws relating to wages, hours, the WARN Act, collective bargaining,
discrimination, civil rights, immigration, safety and health, workers’
compensation and the collection and payment of withholding and/or social
security taxes and similar tax.

(b)           There are no strikes, work stoppages, lockouts, boycotts or
material labor disputes pending or, to the Knowledge of the Companies,
threatened against or affecting the Companies or their respective Subsidiaries,
and there have been no such events or actions since December 31, 2003.

(c)           Except as set forth on Section 3.14(c) of the Seller Disclosure
Letter, as of the date hereof, none of the Sellers has received written notice
of any pending or, to the Knowledge of the Companies, threatened (i) proceedings
under the National Labor Relations Act or before the National Labor Relations
Board, (ii) grievances or arbitrations, or (iii) organizational drives or unit
clarification requests, in each case against or affecting either Company or
their respective Subsidiaries.  There are no collective bargaining agreements or

18


--------------------------------------------------------------------------------


similar labor agreements that either Company or any of its respective
Subsidiaries is bound by, party to or in the process of negotiating.

3.15         Employee Benefit Plans.

(a)           Section 3.15(a) of the Seller Disclosure Letter contains a true
and complete list of each “employee benefit plan” (within the meaning of Section
3(3) of ERISA), stock purchase, stock option or other stock-related rights,
severance, employment, change-in-control, fringe benefit, savings or thrift
benefits, vacation benefits, cafeteria plan benefits, life, health, medical, or
accident benefits (including any “voluntary employees’ beneficiary association”
as defined in Section 501(c)(9) of the Code providing for the same or other
benefits), employee assistance program, disability or sick leave benefits,
worker’s compensation, supplemental unemployment benefits, insurance coverage
(including any self-insured arrangements), post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance
benefits), collective bargaining, bonus, incentive, deferred compensation,
profit sharing, and all other employee benefit or compensation plans,
agreements, programs, practices, policies or other arrangements, whether or not
subject to ERISA and whether written or unwritten (collectively referred to as
“Plans”), under which any employee, former employee, consultant, former
consultant, director or former director of either Company has any present or
future right to benefits or which is entered into, sponsored, maintained,
contributed to or required to be contributed to, as the case may be, by either
Company or any ERISA Affiliate or under which either Company or any ERISA
Affiliate has any present or future liability (including, without limitation,
contingent liability).  To the extent either Company sponsors, maintains,
contributes to, is required to contribute to, or has any present or future
liability (including, without limitation, contingent liability) with respect to
any such Plans, the same shall be collectively referred to as the “Company
Plans.”

(b)           With respect to each Company Plan, the Buyer has been furnished
access to a current and complete copy (or, to the extent no such copy exists, a
description) thereof and all amendments thereto, and, to the extent applicable: 
(i) any related trust agreement, annuity contract, or other funding instrument;
(ii) the most recent IRS determination letter, if applicable; (iii) any summary
plan description or other written description or interpretation thereof; (iv)
for the three most recent plan years (a) the Form 5500 and attached schedules,
(b) audited financial statements, (c) actuarial valuation reports and (d)
attorneys’ responses to any auditor’s request for information; (v) any
correspondence and other materials submitted to or received from the IRS or
Department of Labor in connection with any correction program with respect to
the Company Plans; (vi) any correspondence and other materials submitted to or
received from any Multiemployer Plan or its trustees with respect to its funding
status or potential withdrawal liability; and (vii) all contracts and other
service agreements with any third party administrators in connection with the
Company Plans.

(c)           (i) Each Company Plan has been established, maintained, and
administered in accordance with its terms, and in material compliance with the
applicable provisions of ERISA, the Code and other applicable Laws; (ii) each
Company Plan which is

19


--------------------------------------------------------------------------------


intended to be qualified within the meaning of Section 401(a) of the Code (and
each related trust agreement, annuity contract, or other funding instrument) has
received a favorable opinion letter from the IRS as to its qualification, and
the Companies have no Knowledge of any reason why any such opinion letter would
reasonably be expected to be revoked or not be reissued; (iii) for each Company
Plan that is a “welfare plan” within the meaning of Section 3(1) of ERISA,
neither the Companies nor any of their ERISA Affiliates has or will have any
liability or obligation under any plan which provides medical, death or other
welfare benefits with respect to current or former employees of either Company
beyond their termination of employment (other than coverage mandated by Law) and
no condition exists which would prevent either Company from amending or
terminating any such welfare plan; (iv) to the Knowledge of the Companies, no
event has occurred with respect to any Company Plan that would subject either
Company to any Tax, fine, lien, penalty or other liability imposed by ERISA, the
Code or other applicable Laws; (v) to the Knowledge of the Companies, no
“prohibited transaction” (as such term is defined in Section 406 of ERISA and
Section 4975 of the Code, other than any such transaction which is subject to an
administrative or statutory exemption) has occurred with respect to any Company
Plan; (vi) to the Knowledge of the Companies, neither Company nor any plan
fiduciary of any Company Plan subject to ERISA has otherwise violated the
provisions of Part 4 of Title I, Subtitle B of ERISA; and (vii) each Company
Plan which is a “group health plan” as defined in Section 607(1) of ERISA has
been operated in compliance with the provisions of Part 6 of Title I, Subtitle B
of ERISA and Section 4980B of the Code, as well as with the provisions of any
similar state law, at all times.

(d)           Neither the Companies nor any of their ERISA Affiliates has ever
(i) maintained, contributed to, or been obligated to contribute to any plan
which is subject to Title IV of ERISA or the minimum funding requirements of
Section 412 of the Code or (ii) contributed to, been obligated to contribute to,
or incurred any liability to a Multiemployer Plan as defined in Section 3(37) of
ERISA.  No liability under Title IV of ERISA has been incurred by either Company
or any ERISA Affiliate that has not been satisfied in full.

(e)           Except as set forth on Section 3.15(e) of the Seller Disclosure
Letter, the consummation of the transactions contemplated by this Agreement will
not (either alone or together with any other event) entitle any current or
former employee, director or consultant of either Company to severance pay or
accelerate the time of payment or vesting of compensation or benefits under,
increase the amount payable or trigger any other material obligation pursuant
to, any Company Plan.  Except as set forth on Section 3.15(e) of the Seller
Disclosure Letter, there is no Company Plan covering any current or former
employee, director or consultant of either Company that, individually or
collectively, will give rise to the payment of any amount that would not be
deductible by such Company pursuant to Section 280G of the Code.

(f)            All contributions (including all employer contributions and
employee salary reduction contributions) required by each Company Plan or by any
applicable Law or agreement to have been made under any Company Plan to any
fund, trust, or account established thereunder or in connection therewith have
been made by the due date thereof, or the deadline for making such contribution
has not yet passed.

20


--------------------------------------------------------------------------------


(g)           None of the Company Plans are “multiple employer welfare
arrangements” within the meaning of Section 3(40) of ERISA.  With respect to any
of the Company Plans which are self-insured welfare benefit plans, no claims
have been made pursuant to any such plans that have not been paid (other than
claims which have not yet been paid but are in the normal course of processing)
and no individual has incurred injury, sickness or other medical condition with
respect to which claims may be made pursuant to any such plans where the
liability could in the aggregate with respect to each such individual exceed
$25,000 per year.

(h)           There is no default on behalf of either Company with respect to
any of the Plans and each of the Plans is in full force and effect, enforceable
by the Companies in accordance with its terms.  There is no Litigation pending
or, to the Knowledge of the Companies, threatened alleging any breach of the
terms of any Company Plan or of any fiduciary duties thereunder or violation of
any applicable Law with respect to any Company Plan, nor to the Knowledge of the
Companies, any arbitration, proceeding or investigation.  To the Knowledge of
the Companies, neither Company nor any ERISA Affiliate nor any of their
respective directors, officers, employees or other fiduciaries (as such term is
defined in Section 3(21) of ERISA) has any liability for failure to comply with
ERISA or the Code for any action or failure to act in connection with the
administration or investment of any Company Plan.

(i)            Section 3.15(i)(1) of the Seller Disclosure Letter lists all of
the full-time year-round employees of each Company as of the date hereof,
together with their respective salaries and date of hire; such list will be
updated as of five Business Days prior to the Closing Date and delivered to
Buyer prior to the Closing Date.  Section 3.15(i)(2) of the Seller Disclosure
Letter also identifies those employees of each Company who are parties to
employment agreements, bonus agreements or other written agreements relating to
compensation and identifies those agreements.

(j)            Each Company Plan that is a “nonqualified deferred compensation
plan” within the meaning of, and subject to, Section 409A of the Code (a
“Nonqualified Deferred Compensation Plan”) has been operated in material
compliance with Section 409A of the Code since January 1, 2005, based upon a
good faith, reasonable interpretation of Section 409A of the Code, the proposed
regulations issued thereunder and Internal Revenue Service Notices 2005-1 and
2006-79.

3.16         Real Property.

(a)           Section 3.16(a)(1) of the Seller Disclosure Letter is a complete
and accurate list of all real property owned by either Company or any of its
Subsidiaries as of the date hereof and which is to be acquired and owned by
either Company or any of its Subsidiaries on or prior to the Closing Date (the
“Owned Real Property”).  Section 3.16(a)(2) of the Seller Disclosure Letter is a
complete and accurate list of all leases, subleases, licenses, permits and other
agreements, documents or instruments (including, without limitation, easement
agreements) and all amendments, modifications and/or supplements thereto
(collectively, the

21


--------------------------------------------------------------------------------


“Real Property Leases”) under which either Company or any of its Subsidiaries
lease, sublease, license, use or occupy any real property, excluding the U.S.
Forest Service Properties (the land, buildings and other improvements covered by
the Real Property Leases being herein called the “Leased Real Property” and
together with the Owned Real Property and the U.S. Forest Service Properties,
the “Real Property”).  The Companies have delivered to the Buyer, prior to the
date hereof, copies of the Real Property Leases, all of which are true, complete
and correct in all material respects.  Except as set forth in Section 3.16(a)(3)
of the Seller Disclosure Letter, each Real Property Lease is in full force and
effect as to the applicable Company or its applicable Subsidiary and, to the
Knowledge of the Companies, as to the other parties thereto.  Except as set
forth in Section 3.16(a)(4) of the Seller Disclosure Letter, neither the
applicable Company nor its applicable Subsidiary nor, to the Knowledge of the
Companies, any other party to such Real Property Lease is in breach in any
material respect thereof or default in any material respect thereunder.  The
Real Property is all of the material real property that is necessary for the
operation of the business of the Companies and their respective Subsidiaries as
presently conducted.  Except as set forth in Section 3.16(a)(4) of the Seller
Disclosure Letter, neither the Companies nor any of their respective
Subsidiaries have received notice that any party to any Real Property Lease
intends, or has threatened, to terminate or revoke all or any rights granted in
favor of either Company or its applicable Subsidiary thereunder.

(b)           The Companies own fee title to the Owned Real Property and good
and valid leasehold interests in the Leased Real Property, subject only to
Permitted Exceptions and Liens to be released on or before the Closing Date
including as provided in Section 7.5; provided, however, as reflected in Exhibit
B to this Agreement, Commercial Unit 1 at the Grand Summit Attitash is owned by
ASC’s subsidiary, American Skiing Company Resort Properties, Inc. (“ASCRP”),
which property ASC will cause ASCRP to convey to Buyer by quitclaim deed with
covenant on the Closing Date for no additional consideration.  The
representations, warranties and covenants contained in this Agreement with
respect to the Real Property shall also apply to such Unit as though it were
included in such definition.  The foregoing representation (a) shall not be
construed in any event to relate to the fee interest in any Leased Real Property
and (b) shall be deemed deleted with respect to any matter covered by a title
insurance policy obtained by the Companies or Buyer.

(c)           Section 3.16(c) lists all property (the “U.S. Forest Service
Properties”) subject to (i) the permit issued to MS by the U.S. Forest Service
on November 29, 1989, as amended, and (ii) the permit issued to LBO by the U.S.
Forest Service on July 19, 1994, as amended (the “U.S. Forest Service
Permits”).  The U.S. Forest Service Permits are the principal Approvals required
by the USFS for the operation of the business of the Companies and their
respective Subsidiaries as presently conducted.  The Companies have made
available to the Buyer or its Representatives, prior to the date hereof, true
and complete copies of the U.S. Forest Service Permits and each of such U.S.
Forest Service Permits is in full force and effect.  None of the Sellers have
received any notice of default under or violation of the terms and conditions of
any U.S. Forest Service Permit, and the Companies have no Knowledge that the
USFS has any intention of amending, revoking or otherwise altering the terms or
conditions of any U.S. Forest Service Permit (nor has any of the Sellers or
either Company requested any amendment or alteration of the terms and conditions
of any U.S. Forest Service Permit), or any portion thereof,

22


--------------------------------------------------------------------------------


or the application thereof to either Company’s operations.  None of the Sellers
is engaged in any ongoing dispute or disagreement with the USFS over the
interpretation or application of any term or condition of any U.S. Forest
Service Permit.  The Companies have no Knowledge of any third-party permitee or
commercial operator operating within the areas permitted to either Company and
its Subsidiaries under any U.S. Forest Service Permit.

(d)           Except as set forth on Section 3.16(d) of the Seller Disclosure
Letter, there are no outstanding options or rights of first refusal to purchase
or lease the Real Property or any portion thereof or interest therein, other
than rights running in favor of either Company and its Subsidiaries, and the
Real Property is free from agreements creating any obligation on the part of any
Person to sell, lease or grant a third party option to sell or lease.

(e)           Except as set forth in Section 3.16(e) of the Seller Disclosure
Letter, none of the Sellers has received notice of and there is no pending or,
to the Knowledge of the Companies, threatened or contemplated condemnation
proceeding affecting the Real Property or any part thereof, nor any sale or
other disposition of the Real Property or any part thereof in lieu of
condemnation.

(f)            All chairlifts, gondolas, buildings and other improvements,
access roads and ski-runs used in connection with either Resort and the conduct
of the business of each Company and its Subsidiaries as presently conducted are
located either on (i) the Owned Real Property, (ii) the U.S. Forest Service
Properties, and/or (iii) the Leased Real Property pursuant to valid Real
Property Leases (including valid easement agreements in favor of the applicable
Company and its Subsidiaries) which allow and provide for the existence,
operation, and maintenance of the chairlifts, gondolas, buildings, improvements,
roads and/or ski-runs, as applicable.

(g)           Section 3.16(g)(i) of the Seller Disclosure Letter lists all of
the Real Property Leases and other Contracts, including any amendments,
modifications and/or supplements thereto, pursuant to which any Person has the
right to use, occupy and/or possess all or any portion of the Real Property (the
“Third Party Real Property Leases”); provided, however, that Section 3.16(g)(i)
of the Seller Disclosure Letter need not include any bookings at hotels or
conference facilities within either Resort in the ordinary course of business. 
Except as set forth on Section 3.16(g)(ii) of the Seller Disclosure Letter, (i)
there are no material real property Leases affecting the Real Property or any
portion thereof, (ii) there are no material security deposits under any real
property Leases affecting the Real Property or any portion thereof and (iii) no
material tenant or other occupant is currently entitled to any material rent
concessions, rent abatements or rent credits and no material rent concessions or
rent abatements permitted under any real property Leases are currently claimed
by any material tenant(s) or occupant(s) as a result of a default by either
Company, its Subsidiaries or otherwise.  Copies of all such Third Party Real
Property Leases (including any amendments, modifications and/or supplements)
which are true, complete and correct in all material respects, have previously
been delivered to Buyer prior to the date hereof.  Except as set forth in
Section 3.16(g) of the Seller Disclosure

23


--------------------------------------------------------------------------------


Letter, each third Party Real Property Lease is in full force and effect and
neither Company nor any of its Subsidiaries nor, to the Knowledge of the
Companies, any other party to such Third Party Real Property Lease is in breach
in any material respect thereof or default in any material respect thereunder.

(h)           Except as set forth on Section 3.16(h) of the Seller Disclosure
Letter, neither Company nor any of their respective Subsidiaries has received
written notice of, and the Companies have no Knowledge of, (i) any violations of
any covenants or restrictions affecting any Real Property including any
covenants, conditions or restrictions of or issued by any applicable condominium
or home owners association, or (ii) any violations of any zoning codes or
ordinances or other Laws of any Governmental Agency applicable to such Real
Property, in any case which would reasonably be expected to result in a Material
Adverse Effect on the Companies and their respective Subsidiaries, taken as a
whole.

3.17         Tax Matters.

(a)           All material Tax Returns required to be filed by or with respect
to either Company and/or its Subsidiaries on or before the date hereof have been
properly prepared and timely filed.  All such Tax Returns were correct and
complete in all material respects.  All material Tax Returns required to be
filed by or with respect to either Company and/or its Subsidiaries after the
date hereof and on or before the Closing Date shall be properly prepared and
timely filed, in a manner consistent with prior years (except where any
inconsistency is required by applicable laws and regulations) and applicable
laws and regulations.  All material Taxes due and payable by either Company and
its Subsidiaries (whether or not shown on a Tax return) have been paid.  All
material Taxes that either Company or its Subsidiaries is or was required by Law
to withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Tax authority, and have been properly
reported as required under applicable information reporting requirements

(b)           Neither Company nor its Subsidiaries has waived any statute of
limitations in respect of any Taxes or agreed to any extension of time with
respect to a material assessment or Tax deficiency.

(c)           With respect to all material federal, state and local Tax Returns
of each Company and/or its Subsidiaries, (i) no audit is in progress and no
extension of time (other than automatic extensions of time) is in force with
respect to any date on which any Tax Return was or is to be filed and no waiver
or agreement is in force for the extension of time for the assessment or payment
of any Tax; and (ii) there is no unassessed deficiency as to which either
Company has received written notice or as to which the Companies have Knowledge
based upon personal contact with any agent of a taxing authority against either
Company.

(d)           Except as set forth on Section 3.17(d) of the Disclosure Letter,
each Company and/or its Subsidiaries have not agreed to and, to the Knowledge of
the Companies,

24


--------------------------------------------------------------------------------


each Company and/or its Subsidiaries are not required to make any adjustments
pursuant to Section 481(a) of the Code by reason of a change in accounting
method or otherwise for any Tax period for which the applicable federal statute
of limitations has not yet expired.

(e)           There are no material Liens for Taxes upon the assets or
properties of either Company, except for statutory Liens for current Taxes not
yet due and except for Taxes, if any, as are being contested in good faith.

(f)            Neither Company nor any of its Subsidiaries is a party to any
agreement providing for the allocation or sharing of Taxes.

(g)           There are no special assessments or charges which have been
levied, and with respect to which either Company has received written notice,
against the Real Property that are not reflected on the tax bills issued with
respect thereto.

(h)           Neither Company nor any of its Subsidiaries (i) has entered into
any “reportable transaction” within the meaning of Treasury Regulations Section
1.6011-4(b) that must be disclosed pursuant to Section 6011 of the Code and the
Regulations promulgated thereunder, (ii) is a party to any closing agreement as
defined in Section 7121 of the Code or any similar provision of state, local, or
foreign Law or (iii) has requested any private ruling from any Tax authority.

3.18         Contracts and Commitments.  Except as set forth in Section 3.18 of
the Seller Disclosure Letter, neither Company nor any of its Subsidiaries is a
party to:

(a)           any partnership agreements or joint venture agreements which
require a payment, or delivery of assets or services beyond the 2006-2007 ski
season and which are not terminable by the applicable Company on 30 days or less
notice without penalty to the applicable Company or any of its Subsidiaries, or
which contain exclusivity arrangements which will be binding upon Affiliates of
the applicable Company (other than a Subsidiary thereof) following the Closing;

(b)           any agreement pursuant to which the applicable Company or its
Subsidiaries would be required to pay severance to any director, officer,
employee or consultant;

(c)           any material agreement with another person or entity limiting or
restricting the ability of the applicable Company or its Subsidiaries to enter
into or engage in any market or line of business;

(d)           any material brokerage agreements;

25


--------------------------------------------------------------------------------


(e)           any agreements for the sale of any of the assets of the applicable
Company or its Subsidiaries other than in the ordinary course of business or for
the grant to any person or entity of any preferential rights to purchase any of
its assets;

(f)            any agreement relating to the acquisition by the applicable
Company or its Subsidiaries of any operating business or the assets or capital
stock of any other corporation, entity or business entered into during the last
twelve (12) months;

(g)           any material agreements relating to the incurrence, assumption,
surety or guarantee of any indebtedness other than ASC-Level Financings;

(h)           any material agreements (other than agreements granting rights to
use readily available commercial Software and having an acquisition price of
less than $50,000 in the aggregate for all such agreements and agreements
allowing the use of Company trademarks, tradenames and the like in connection
with promotional activities) (i) granting or obtaining any right to use any
Intellectual Property or (ii) restricting the rights of the applicable Company
or any of its Subsidiaries, or permitting other Persons, to use or register any
Intellectual Property of the applicable Company;

(i)            any material agreements under which the applicable Company or its
Subsidiaries has made advances or loans to any entity or individual (which shall
not include advances made to an employee of the applicable Company in the
ordinary course of business consistent with past practice); or

(j)            except for agreements described in Section 3.18(a), any other
agreement (or group of related agreements) the performance of which presently
requires aggregate payments be made to or from the Company or any of its
Subsidiaries in excess of $100,000 per year.

Each of the contracts to which either Company or any of its Subsidiaries is a
party and which is required to be set forth on Section 3.18 of the Seller
Disclosure Letter (the “Material Contracts”), a true and complete copy of each
of which has been delivered or made available to the Buyer prior to the date
hereof is in full force and effect and is the legal, valid and binding
obligation of the applicable Company, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).  With
respect to each Material Contract, neither the applicable Company nor its
Subsidiaries nor, to the Knowledge of the Companies, any other party, is in
material breach of violation of, or default under, any such Material Contract,
and no event has occurred, is pending or, to the Knowledge of the Companies, is
threatened, which, after the giving of notice, with lapse of time, or otherwise,

26


--------------------------------------------------------------------------------


would constitute a material breach or default by the applicable Company or its
Subsidiaries or, to the Knowledge of the Companies, any other party under such
Material Contract.

3.19         Environmental Matters.  (a)  Except as set forth on Section 3.19(a)
of the Seller Disclosure Letter, each Company and its Subsidiaries are in
compliance with all applicable Environmental Laws, which compliance includes,
but is not limited to, the possession by each Company and its Subsidiaries of
all approvals, permits and other governmental authorizations required under
applicable Environmental Laws, and compliance with the terms and conditions
thereof, except in each case where the failure to be in such compliance would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect on the Companies and their respective Subsidiaries,
taken as a whole.

(b)           Except as set forth on Section 3.19(b) of the Seller Disclosure
Letter, there is no Environmental Claim pending or, to the Knowledge of the
Companies, threatened against either Company or its Subsidiaries.

3.20         Intellectual Property.

(a)           Section 3.20(a) of the Seller Disclosure Letter sets forth a true,
correct, and complete list of all U.S. and foreign (i) issued Patents and Patent
applications, (ii) Trademark registrations and applications, (iii) copyright
registrations and applications, and (iv) Software, in each case which is owned
by either Company or any of its Subsidiaries.  The applicable Company or its
Subsidiaries, as set forth on Section 3.20(a) of the Seller Disclosure Letter,
is the sole and exclusive beneficial and record owner of each of the
Intellectual Property items set forth on Section 3.20(a) of the Seller
Disclosure Letter, and to the Knowledge of the Companies all such Intellectual
Property is subsisting, valid and enforceable.  There are no actions that must
be taken within 90 days from the date of this Agreement, including the payment
of fees or the filing of documents, for the purposes of obtaining, maintaining,
perfecting or renewing any rights in such registered or applied for Intellectual
Property.

(b)           Except as set forth on Section 3.20(b) of the Seller Disclosure
Letter:

(i)            each of the Companies owns, or has valid right to use, free and
clear of all Liens, all Intellectual Property used or held for use in, or
necessary to conduct, such Company’s business (including (as of the Closing
Date) the CORIS and WRMS software systems as and to the extent provided in the
CORIS and WRMS License Agreements); provided, however, that this Section
3.20(a)(i) shall not constitute a noninfringement representation (which
noninfringement representation is the subject of Section 3.20(a)(ii) below);

(ii)           the conduct of each Company’s business (including the products
and services of such Company) as currently conducted does not infringe,
misappropriate

27


--------------------------------------------------------------------------------


or otherwise violate any Person’s Intellectual Property rights, and there has
been no such claim asserted or threatened in the past three years against such
Company or, to the Knowledge of the Companies, any other Person;

(iii)          to the Knowledge of the Companies, no Person is infringing,
misappropriating or otherwise violating any Intellectual Property owned by or
licensed to either Company, and no such claims have been asserted or threatened
against any Person by either Company or, to the Knowledge of the Companies, any
other Person, in the past three years;

(iv)          the consummation of the transactions contemplated by this
Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other Person
in respect of, either Company’s right to own, use or hold for use any of the
Intellectual Property as owned, used or held for use in the conduct of the
business of such Company as currently conducted; and

(v)           each Company has at all times complied in all material respects
with all applicable Laws, as well as its own rules, policies, and procedures
relating to privacy, data protection, and the collection and use of personal
information collected, used or held for use by such Company in the conduct of
such Company’s business.  No claims have been asserted or, to the Knowledge of
the Companies, threatened against either Company alleging a violation of any
Person’s privacy or personal information or data rights and the consummation of
the transactions contemplated hereby will not breach or otherwise cause any
violation of any Law, policy or procedure related to privacy, data protection or
the collection and use of personal information collected, used or held for use
by either Company in the conduct of either Company’s business.  Each Company
takes reasonable measures to ensure that such information is protected against
unauthorized access, use, modification or other misuse.

3.21         Related Persons.  Except as set forth on Section 3.21(a) of the
Seller Disclosure Letter, as of the date hereof, and as immediately after the
Closing, none of the assets, including Intellectual Property, used in the
business of either Company and its Subsidiaries is or will be owned, or leased
from a third party, by ASC or any of its Affiliates (other than such Company and
its Subsidiaries).  Section 3.21(b) of the Seller Disclosure Letter sets forth a
true and complete list of all material Contracts to which either Company or any
of its Subsidiaries, on the one hand, and ASC or any of its Subsidiaries (other
than either Company and its Subsidiaries), on the other hand, are party to.

3.22         Absence of Certain Changes.  Since the Base Balance Sheet Date,
each Company and its Subsidiaries have conducted their respective businesses in
the ordinary course consistent with past practice. There has not been, with
respect to either Company or any of its Subsidiaries, (i) any action taken since
the Base Balance Sheet Date that, if taken during the period from the date of
this Agreement through the Closing, would constitute a breach of Section 9.4, or
(ii)

28


--------------------------------------------------------------------------------


since the Base Balance Sheet Date, any event, occurrence, development or state
of circumstances or facts that has had or reasonably would be expected to have a
Material Adverse Effect on the Companies and their respective Subsidiaries,
taken as a whole.

3.23         Water Rights. Except as set forth in Section 3.23 of the Seller
Disclosure Letter, each Company has all water rights, riparian rights,
appropriative rights, water allocations, water stock, water supply contracts,
water disbursal rights, water discharge rights and water collection rights
necessary for the collection, use, distribution,  discharge, and disbursal of
water and for the continued snowmaking, irrigation, domestic and commercial uses
of its Resort facilities, and operation of its Resort in accordance with its
operation as of the date of this Agreement other than as would not be reasonably
be expected to result in a Material Adverse Effect on the Companies and their
respective Subsidiaries, taken as a whole.

ARTICLE IV

REPRESENTATIONS AND
WARRANTIES OF THE BUYER

The Buyer represents and warrants to ASC as follows:

4.1           Organization of the Buyer.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Missouri,
and has all requisite power and authority to own, operate and lease its
properties and to carry on its business as presently owned or conducted.

4.2           Power and Authority.  Buyer has the requisite corporate authority
and power to execute and deliver this Agreement and the Related Documents and to
perform the transactions contemplated hereby.  All corporate and stockholder
action on the part of the Buyer necessary to approve or to authorize the
execution and delivery of this Agreement and the Related Documents and the
performance by the Buyer of the transactions contemplated hereby and thereby has
been duly taken.  This Agreement has been duly executed and delivered by the
Buyer and constitutes the legal, valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms, except to the extent
that the enforceability thereof may be limited by the Enforceability Exceptions.

4.3           No Conflicts.  Except as may be required under the HSR Act,
neither the execution or delivery by the Buyer of this Agreement and the Related
Documents nor the performance by the Buyer of the transactions contemplated
hereby and thereby, shall:

(a)           conflict with or result in a breach of any provision of the
certificate of incorporation or bylaws of Buyer;

(b)           violate any existing applicable Law by which Buyer or any of its
properties is bound, which violation would reasonably be expected to have a
material adverse

29


--------------------------------------------------------------------------------


effect on the ability of Buyer to purchase the Stock or pay the Purchase Price,
in each case on the terms and subject to the conditions set forth herein;

(c)           require any consent, approval, authorization or other order or
action of, or notice to, or declaration, filing or registration with, any Person
other than any such consent, approval, authorization, order, action, notice,
declaration, filing or registration the absence of which would not reasonably be
expected to have a material adverse effect on the ability of Buyer to purchase
the Stock or pay the Purchase Price, in each case on the terms and subject to
the conditions set forth herein; or

(d)           conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under any Material Contract other than
such of the foregoing matters which would not reasonably be expected to have a
material adverse effect on the ability of Buyer to purchase the Stock or pay the
Purchase Price, in each case on the terms and subject to the conditions set
forth herein.

4.4           Purchase for Investment.  Buyer is purchasing the Stock for its
own account for investment and not for resale or distribution in any transaction
that would be in violation of the securities laws of the United States of
America or any state thereof.  Buyer is an “accredited investor” as that term is
defined in Rule 501 of the Regulation D promulgated under the Securities Act.

4.5           Litigation.  There is no Litigation pending or, to the knowledge
of Buyer, threatened against Buyer or any of its properties or assets which
seeks to restrain, enjoin or prevent the consummation of this Agreement or any
of the transactions contemplated hereby.

4.6           Brokers.  No broker, finder or similar intermediary has acted for
or on behalf of Buyer or its Affiliates in connection with this Agreement or the
transactions contemplated hereby, and no broker, finder, agent or similar
intermediary is entitled to any broker’s, finder’s or similar fee or other
commission in connection therewith based on any agreement, arrangement or
understanding with Buyer or its Affiliates or any action taken by Buyer or its
Affiliates.

4.7           Availability of Funds.  Buyer has cash available or existing
borrowing facilities or binding funding commitments, true and complete copies of
which have been provided to the Sellers, in each case that are sufficient to
enable it to consummate the transactions contemplated by this Agreement and the
Related Documents.

4.8           No Divestitures.  To the knowledge of Buyer, none of the
businesses or operations of Buyer or any of its Subsidiaries or use or ownership
of assets or interests in connection with such businesses or operations would
reasonably be expected, in connection with and in anticipation of the
consummation of the transactions contemplated hereby, to result in Buyer being
required to divest itself or hold or operate separately any of its assets or
result in any other materially burdensome condition to Buyer or either Company

30


--------------------------------------------------------------------------------


ARTICLE V

EMPLOYEES AND EMPLOYEE-RELATED MATTERS

5.1           Employment Matters.  Except to the extent otherwise agreed in
writing by the parties, the Buyer agrees to cause each Company to offer
employment to the employees of such Company and its Subsidiaries as of the
Closing Date (the “Employees”) and that, through the end of the 2006/2007 ski
season, the compensation paid and benefits (to the extent described on Section
5.1 of the Seller Disclosure Letter) provided to the Employees, in the
aggregate, will be at least comparable to the aggregate compensation and
benefits under such Company’s compensation benefit plans immediately prior to
the Closing Date.  ASC shall honor any reciprocal benefits previously offered to
the Employees for ski privileges and other employee food and beverage, retail
and lodging discounts at other resorts owned by ASC or its Affiliates (“Other
ASC Resorts”) through the end of the 2006/2007 ski season, and the Companies
shall honor any reciprocal benefits previously offered to employees at Other ASC
Resorts or employees of ASC, for ski privileges and other employee food and
beverage, retail and lodging discounts at the Resorts through the end of the
2006/2007 ski season.  Neither ASC nor the Companies shall be obligated to honor
these reciprocal benefits after the end of the 2006/2007 ski season.

5.2           Benefit Plans.

(a)           For all purposes of any employee welfare benefit plans in which
Employees participate after the Closing Date, the Buyer shall credit Employees
for prior service with the Sellers and their Affiliates to the extent permitted
under the applicable Plan.  The Buyer shall allow Employees with vacation earned
but unused as of the Closing Date to use such vacation in accordance with the
Buyer’s policy as in effect on the date hereof with respect to Buyer’s employees
generally.  The Buyer shall (i) credit deductible payments and coinsurance
payments made in the plan year in which the Closing Date occurs (the “Current
Plan Year”) by Employees under the applicable Company’s group health plans on or
prior to the Closing Date towards deductibles and other out-of-pocket costs
incurred by Employees in the Current Plan Year in connection with any group
health plan in which Employees participate after the Closing Date; (ii) waive
all pre-existing condition clauses applicable to any group health plan in which
Employees participate after the Closing Date to the extent permitted under the
applicable Plan; and (iii) waive eligibility waiting periods for Employees in
connection with any group health plan in which Employees participate after the
Closing Date to the extent permitted under the applicable Plan.  For purposes of
the preceding sentence, “group health plan” shall have the meaning prescribed in
Section 5000(b)(1) of the Code.

(b)           Effective as of the Closing Date or as soon thereafter as
reasonably practicable, the Buyer shall cause each Company to become a
participating employer in the Buyer’s 401(k) Retirement Plan (the “401(k) Plan”)
and shall cause each Employee to be given credit for his or her prior service as
reflected in the records of the Companies for all purposes under the 401(k)
Plan.

31


--------------------------------------------------------------------------------


(c)           No provision in this Article V shall be construed to prevent the
termination of employment of any Employee or the amendment or termination of any
particular Company Plan to the extent not prohibited by its terms as in effect
immediately prior to the date hereof.

ARTICLE VI

CLOSING

6.1           Closing Date.  Subject to the satisfaction or waiver of the
conditions set forth in Articles VII and VIII hereof, the Closing, unless the
parties otherwise agree, shall be held at 10:00 a.m. on the second Business Day
after the last to be fulfilled or waived of such conditions (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of such conditions) is satisfied or waived, at the
offices of Pierce Atwood LLP, Portland, Maine, or at such other place as the
parties hereto otherwise agree.

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF
THE BUYER TO CONSUMMATE THE TRANSACTION

The obligations of the Buyer to be performed at the Closing shall be subject to
the satisfaction or Buyer’s waiver, at or prior to the Closing, of the following
conditions:

7.1           Representations and Warranties; Compliance with Covenants.  The
representations and warranties of the Sellers contained herein shall be true and
correct (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect” or similar terms set forth therein) both as of the
date of this Agreement and on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date (except for those
representations and warranties that are expressly limited by their terms to
dates or times other than the Closing Date, which representations and warranties
need only be true and correct as of such other date or time), except where the
failure to be so true and correct individually or in the aggregate with all
other such failures, does not have and would not reasonably be expected to have
a Material Adverse Effect on the Companies taken as a whole.  The Sellers shall
have performed and complied in all material respects with all covenants and
agreements required hereby to be performed or complied with by them on or prior
to the Closing Date.  ASC shall have delivered to the Buyer a certificate, dated
the date of the Closing and signed by an officer of ASC, to the foregoing
effect.

7.2           No Material Adverse Effect.  Since the date hereof, there shall
have occurred no change, effect, condition, event or circumstance which has had
or would reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect on the Companies, taken as a whole.

32


--------------------------------------------------------------------------------


7.3           No Injunction.  No Judgment shall have been rendered in any
Litigation which has the effect of enjoining the consummation of the
transactions contemplated by this Agreement, and no Litigation shall be pending
that would reasonably be expected to result in such a Judgment.

7.4           Approvals.

(a)           All Approvals required under the HSR Act necessary for the
consummation of the transactions contemplated by this Agreement shall have been
obtained, and all applicable waiting periods thereunder shall have expired or
been terminated.

(b)           All notices required under the U.S. Forest Service Permits will
have been made, and any approvals required thereunder or by any applicable Law
relating thereto will have been obtained.  The USFS shall either have (i)
approved the sale of the Stock to the Buyer or (ii) issued to each Company a new
permit (in contemplation of the transactions contemplated by this Agreement) for
the use of applicable U.S. Forest Service Properties covering the same Real
Property as covered in such Company’s U.S. Forest Service Permit and otherwise
on the then current form of the USFS for such agreements.  From and after the
Closing Date, ASC shall pay or cause to be paid, and shall indemnify, defend and
hold harmless the Buyer and its Affiliates (including the Companies and their
respective Subsidiaries), for any and all fees under the U.S. Forest Service
Permits allocable to periods ending on or before the Closing Date (and not
otherwise reflected in the determination of Working Capital as contemplated by
Section 2.3), including without limitation any and all such fees determined by a
“close-out audit” or otherwise in connection with the issuance of a new permit
by the USFS.

7.5           Release of Liens.  On or prior to Closing, the Sellers shall have
effected the release of (i) all Liens securing the ASC-Level Financings and (ii)
all other Liens (other than Permitted Exceptions and any Liens relating to Dover
Debt and the Capital Leases) securing monetary obligations to the extent such
obligations are not included in the calculation of the Estimated Working Capital
Amount.

7.6           Assignment.  ASC shall have delivered to the Buyer stock
certificates representing all of the outstanding shares of the Stock and
executed stock powers, in form and substance reasonably satisfactory to the
Buyer, concerning the Stock (the “Assignment”).

7.7           Related Documents.  The Sellers and the Companies shall have
executed and delivered all Related Documents required to be executed by them at
or prior to the Closing.

7.8           FIRPTA.  The Buyer shall have received a statement from ASC that
it is not a “foreign person” within the meaning of Section 1445 of the Code.

7.9           Resignations.  On the Closing Date, the Sellers shall cause to be
delivered to the Buyer duly signed resignations, effective immediately after the
Closing, of all directors of the Companies and their respective Subsidiaries and
all officers of the Companies which are not on either Company’s payroll.

33


--------------------------------------------------------------------------------


7.10         Settlement of Accounts.  On or prior to the Closing Date, all of
the accounts payable and other obligations owing from either Company to ASC or
any of its Affiliates shall have been cancelled or forgiven and, following the
Closing Date, the Companies shall have no obligation or liability in respect
thereof.

7.11         Title Commitments.  Provided that Buyer has taken all customary and
necessary actions for the issuance of the title policies, including without
limitation satisfying those certain requirements listed in the Title Commitments
within the control and reasonably required to be satisfied on the part of Buyer,
each Title Company shall have committed and be prepared to deliver
contemporaneously with the Closing, at the Buyer’s sole expense, an Owner’s
Policy of Title Insurance materially in accordance with its Title Commitments
and with no exceptions to title other than as set forth in its Title Commitments
or the Permitted Exceptions.  Sellers hereby covenant to satisfy all
requirements listed in the Title Commitments within the control of and
reasonably required to be satisfied on the part of Sellers, including without
limitation all actions required to be performed by Sellers pursuant to this
Agreement.

7.12         Tri-Party Agreements.  Each of the Companies shall have received an
executed tri-party agreement with the USFS on its then current form for such
agreements.

ARTICLE VIII

CONDITIONS TO OBLIGATIONS OF
THE SELLERS TO CONSUMMATE THE TRANSACTION

The obligations of the Sellers to be performed at the Closing shall be subject
to the satisfaction or waiver, at or prior to the Closing, of the following
conditions:

8.1           Representations and Warranties; Compliance with Covenants.  The
representations and warranties of the Buyer contained herein shall be true and
correct (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect” or similar terms set forth therein) both as of the
date of this Agreement and on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date (except for those
representations and warranties that are expressly limited by their terms to
dates or times other than the Closing Date, which representations and warranties
need only be true and correct as of such other date or time), except where the
failure to be so true and correct, individually or in the aggregate with all
other such failures, does not have and would not reasonably be expected to have
a Material Adverse Effect on the Buyer.  The Buyer shall have performed and
complied in all material respects with all material covenants and agreements
required hereby to be performed or complied with by it on or prior to the
Closing Date.  The Buyer shall have delivered to ASC, a certificate, dated the
date of the Closing and signed by an officer of the Buyer, to the foregoing
effect.

8.2           No Injunction.  No Judgment shall have been rendered in any
Litigation which has the effect of enjoining the consummation of the
transactions contemplated by this Agreement

34


--------------------------------------------------------------------------------


and no Litigation shall be pending that would reasonably be expected to result
in such a Judgment.

8.3           Approvals.  All Approvals required under the HSR Act for the
consummation of the transaction contemplated by this Agreement shall have been
obtained, and all applicable waiting periods thereunder shall have expired or
been terminated.  The shareholders of ASC shall have duly authorized the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.  Twenty days shall have passed since the date
that ASC mailed an information statement pursuant to Section 14(c) of the
Securities Exchange Act of 1934 seeking approval of the transaction contemplated
by this Agreement (an “Information Statement”) to its shareholders.  ASC
covenants that it will promptly submit a draft Information Statement to the
Securities and Exchange Commission and (a) shall promptly send such Information
Statement to its shareholders after the Securities and Exchange Commission
declines review of such Information Statement or (b) if the Securities and
Exchange Commission does review and comment on such Information Statement, shall
diligently pursue finalization of such Information Statement and mail such
Information Statement promptly thereafter.

8.4           Settlement of Accounts.  On or prior to the Closing Date, all of
the accounts receivable and other obligations owing to either Company from ASC
or any of its Affiliates shall have been cancelled or forgiven and, following
the Closing Date, ASC and any such Affiliate shall have no obligation in respect
thereof.

8.5           Related Documents.  The Buyer shall have executed and delivered
all Related Documents required to be executed by them at or prior to the
Closing.

ARTICLE IX

COVENANTS

9.1           Regulatory Filings, Etc.  As soon as practicable after the date
hereof (and in any event no later than five (5) Business Days after the date
hereof), the parties hereto shall make all filings with the appropriate
Governmental Agencies of the information and documents required or contemplated
by the HSR Act, the FCC and the USFS and make application for all required
Approvals thereunder or therewith with respect to the transactions contemplated
by this Agreement.  The parties hereto shall keep each other apprised of the
status of any communications with, and inquiries or requests for information
from, such Governmental Agencies, in each case, relating to the transactions
contemplated hereby.  The parties hereto shall each use their respective
commercially reasonable best efforts to comply as expeditiously as possible in
good faith with all lawful requests of the Governmental Agencies for additional
information and documents pursuant to such Laws.

9.2           Injunctions.  If any court having jurisdiction over any of the
parties hereto issues or otherwise promulgates any restraining order,
injunction, decree or similar order which prohibits the consummation of any of
the transactions contemplated hereby or by any Related Document, the parties
hereto shall use their respective commercially reasonable efforts in good faith
to have such restraining order, injunction, decree or similar order dissolved or
otherwise

35


--------------------------------------------------------------------------------


eliminated as promptly as possible and to pursue the underlying Litigation
diligently and in good faith.  Notwithstanding anything to the contrary
contained in this Agreement, nothing contained in this Section 9.2 shall limit
the respective rights of the parties to terminate this Agreement in accordance
with the terms of Section 12.1 or shall limit or otherwise affect the respective
conditions to the obligations of the parties set forth in Articles VII and VIII
hereof.

9.3           Access to Information.  Between the date of this Agreement and the
Closing Date, the Sellers shall, and shall cause their Affiliates (to the extent
reasonably required) to, upon reasonable request by the Buyer, provide the
Buyer, the Buyer’s lenders and their respective employees, counsel, accountants
and other representatives and advisors (collectively, the “Representatives”)
full access, during normal business hours on reasonable notice (and at such
other times as Buyer reasonably requests) and under reasonable circumstances, to
any and all premises, properties, Contracts, commitments, books and records and
other information exclusively of or relating exclusively to the Stock or the
Companies (the “Company Subject Matter”); provided, however, that the Sellers
shall use their respective commercially reasonable efforts to provide to the
Buyer and its lenders any such information that does not relate exclusively to
the Company Subject Matter to the extent such information can be segregated
without undue effort from information relating to the Sellers or their
Affiliates and that is not otherwise confidential or of a competitive nature;
provided, further, that such access may be limited to the location at which the
relevant information is normally maintained, shall not unreasonably interfere
with the operations of the Companies or their Affiliates, and shall be limited
to the extent reasonably determined to be required by the applicable law.  In
furtherance of the foregoing but subject to the limitations of this Section 9.3,
the Sellers shall, and shall cause each Company’s Subsidiaries to, permit the
Buyer, the Buyer’s lenders and their respective Representatives to have
reasonable access to the Real Property to perform, at the Buyer’s expense, any
environmental testing that the Buyer reasonably deems appropriate, including,
without limitation, a Phase I environmental site assessment of any such property
pursuant to ASTM Standard E 1527-05.  Prior to the Closing Date, neither the
Buyer nor any of its Representatives shall contact or make inquiries to any
governmental agencies (other than as contemplated by Articles VII and VIII
hereof) in connection with the transactions contemplated by this Agreement
without the prior written consent of Seller.

9.4           No Extraordinary Actions by the Sellers.  In each case except as
disclosed on Section 9.4 of the Seller Disclosure Letter, or consented to or
approved in writing by the Buyer (which consent or approval shall not be
unreasonably withheld, conditioned, or delayed), or contemplated by this
Agreement or the Related Documents from the date hereof until the Closing, the
Sellers shall:

(a)           cause the Companies and their respective Subsidiaries to conduct
their respective businesses in the ordinary course and in accordance, in all
material respects, with their respective past policies and procedures;

(b)           not amend or otherwise change the Certificate of Incorporation or
bylaws or other organizational documents of either Company or any of its
Subsidiaries;

36


--------------------------------------------------------------------------------


(c)           not permit either Company or any of its Subsidiaries to admit, or
undertake to admit, any new stockholders, nor issue or sell any stock or other
securities of either Company or any of its Subsidiaries or any options, warrants
or rights to acquire any such stock or other securities or repurchase or redeem
any stock or other securities of either Company;

(d)           not split, combine or reclassify any shares of either Company’s or
any Subsidiary’s capital stock; or declare, set aside or pay any dividend or
other distribution (whether in cash, stock or property or any combination
thereof) in respect of such capital stock;

(e)           cause the Companies and each of their respective Subsidiaries not
to take any action with respect to, or make any material change in its
accounting or Tax policies or procedures, except as may be required by changes
in generally accepted accounting principles upon the advice of its independent
accountants or as required by the Securities and Exchange Commission (the “SEC”)
or any securities exchange;

(f)            cause the Companies and their respective Subsidiaries not to make
or revoke any material Tax election or settle or compromise any material Tax
liability, or amend any material Tax Return;

(g)           comply with and not take any action or fail to take any action
which would constitute a material breach or default under any of (i) the
Certificate of Incorporation or bylaws or other organizational documents of
either Company or any of its Subsidiaries, (ii) any Real Property Lease, (iii)
any other material Lease, or (iv) any other Material Contract and/or any
material judgment, order or other writing with the force of Law;

(h)           not dispose of, pledge, hypothecate, encumber, transfer or assign
any of the Stock or the equity securities of any Subsidiary of either Company,
nor any material assets of either Company or any of its Subsidiaries;

(i)            cause the Companies and their respective Subsidiaries not to
acquire, lease or license any assets or property, other than purchases of assets
in the ordinary course of business, or merge or consolidate with any entity;

(j)            not take any action or omit to take any action for the purpose of
directly or indirectly preventing, materially delaying or materially impeding
the consummation of the transactions contemplated by this Agreement;

(k)           maintain in full force and effect the casualty insurance policies
currently in effect with respect to the Real Property and all other Insurance
Policies, and shall deliver to

37


--------------------------------------------------------------------------------


the Buyer, upon request, reasonable evidence of same in the form of certificates
of such insurance;

(l)            not terminate, amend or modify any Real Property Lease, material
Lease, or any other Material Contract, nor enter into any new or additional
Material Contracts of any type, nature or description, except in the ordinary
course of business and in accordance with past practice;

(m)          not undertake any material capital improvement projects nor make
any material additions, improvements or renovations to existing facilities
and/or equipment;

(n)           not institute or settle, except for settlements which do not
exceed $100,000 in the aggregate or are claims which are fully covered by
insurance, except for applicable self-insured retentions under existing
insurance policies, any Litigation;

(o)           not create, incur or assume any short-term Indebtedness (including
obligations in respect of capital leases) on behalf of either Company or any
Subsidiary, other than in the ordinary course of business, or create, incur or
assume any long-term Indebtedness, and not assume, guarantee, endorse or
otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligations of any other Person, or make any loans, advances
or capital contributions to, or investments in, any other Person;

(p)           not enter into, adopt or amend in any respect any Company Plan or
(except for annual adjustments in the ordinary course of business consistent
with past practice) increase in any material respect the compensation or
benefits of, or modify the employment terms of, its directors, officers or
employees, generally or individually, or pay or promise to pay any bonus or
benefit to its directors, officers or employees (except as required by the
Company Plans in accordance with their terms immediately prior to the execution
of this Agreement) or hire any new officers, or, except in the ordinary course
of business, any new employees, nor terminate the employment of or reassign any
employees other than non-officer employees in the ordinary course of business
consistent with past practice;

(q)           not increase the compensation or benefits payable under any
existing employment, severance or termination policies or agreements, or enter
into any employment, deferred compensation, severance or other similar agreement
(or amend any such existing agreement) with any director, officer or employee of
either Company or any Subsidiary (except as required by applicable Law), except
for anniversary date adjustments for at-will employees.

(r)            not enter into any collective bargaining agreement or similar
labor agreement, or renew, extend or renegotiate any existing collective
bargaining agreement or similar labor agreement; and

38


--------------------------------------------------------------------------------


(s)           not agree to do anything prohibited by this Section 9.4.

9.5           Commercially Reasonable Efforts; Further Assurances.

(a)           Upon the terms and subject to the conditions hereof (including
without limitation, Sections 9.2 and 13.3), the Sellers and the Buyer each
agree, and agree to cause each of their respective Affiliates, to use their
respective commercially reasonable efforts in good faith to take or cause to be
taken all actions and to do, or cause to be done, all things necessary, proper
or advisable to ensure that the conditions set forth in Articles VII and VIII
are satisfied and to consummate and make effective the transactions contemplated
by this Agreement and the Related Documents insofar as such matters are within
their respective control.

(b)           Except as otherwise expressly provided for in this Agreement, the
parties hereto shall provide such information and cooperate fully with each
other in making such applications, filings and other submissions which may be
required or reasonably necessary in order to obtain all approvals, consents,
authorizations, releases and waivers as may be required under this Agreement and
the Related Documents as conditions to the parties’ Closing obligations.

(c)           Except as otherwise expressly provided for in this Agreement, the
parties hereto shall promptly take all actions necessary to make each filing,
including any supplemental filing, which either of them may be required to make
with any Governmental Agency as a condition to or consequence of the
consummation of the transactions contemplated by this Agreement or any Related
Document.

(d)           On or prior to the Closing, the parties hereto shall execute and
deliver to each other the Related Documents.

(e)           The Sellers shall, to the extent permitted by applicable Law, use
their commercially reasonable efforts to assist and cooperate with the Buyer in
making such arrangements as would permit the continued sales of alcoholic
beverages by the Companies or Dover at the Resorts following the Closing and
pending the issuance of a new liquor license to the Companies or Dover
reflecting the transactions contemplated by this Agreement, including assisting
with transfer applications; and (ii) in causing the transfer of other
operational permits used in the conduct of the Companies’ and their respective
Subsidiaries’ businesses, including explosive permits, food service licenses and
permits, FCC permits, Public Utilities Commission permits and day care licenses.

(f)            ASC agrees to honor the existing agreements with the owners in
the Resorts’ rental management programs with regard to reciprocal rights at
other ASC ski resorts through the end of the 2006/2007 ski season, each of which
are set forth on Section 9.5(f) of the Seller Disclosure Letter, and the Buyer
agrees to cause the Companies to agree to honor existing

39


--------------------------------------------------------------------------------


agreements of ASC and its Affiliates with owners in the rental management
programs at Other ASC Resorts with regard to reciprocal right at the Resorts
through the end of the 2006/2007 ski season.

(g)           The Buyer agrees to cause the Companies to honor ASC’s obligations
under ASC’s multi-resort passes, multi-resort single day tickets (known as
“MeTickets”), Peaks Rewards Coupons and Mobil discount vouchers or coupons and
single-day complimentary lift ticket vouchers (issued in accordance with past
practices and at no significantly greater volume) through the end of the
2006/2007 ski season, as well as obligations arising in the 2006-07 ski season
under ASC’s snow guaranty and season pass refund programs to customers who
purchased their passes through one of the Resorts.  ASC will collect the funds
related to MeTickets, and regularly reimburse the Buyer for honoring such
obligations in an amount equal to the face value of the MeTicket redeemed at the
Resorts.  The Buyer agrees to cause the Companies to honor ASC’s obligations
under gift cards, Peaks Rewards Coupons and Mobil discount vouchers or coupons
issued prior to the Closing, and ASC will regularly and promptly reimburse the
Buyer for ASC issued gift cards, Peaks Rewards Coupons and Mobil discount
vouchers or coupons to the extent redeemed at the Resorts after the Closing. 
Each of ASC and the Companies will provide access to their respective systems to
the other parties to enable them to track the usage of such cards, tickets and
passes.  The manner of reimbursement and access described above shall be agreed
upon in good faith by ASC and the Buyer.

(h)           Subject to compliance by the Sellers with any proprietary rights,
confidentiality or similar regulations or agreements, the Sellers shall
transfer, or shall cause to be transferred, to each Company, at or prior to the
Closing, all data and all right, title and interest to such data that relates
exclusively to such Company and is maintained in electronic format by ASC or any
of its Affiliates, including, without limitation, marketing data and customer
lists (including skiers and lodging guests) for the past three years, and shall
not retain any of such data for the use of ASC or for any other reason;
provided, however, that the Sellers shall use their respective commercially
reasonable efforts to transfer to each Company any such data that does not
relate exclusively to such Company to the extent such data can be segregated
from information relating to the Sellers or their Affiliates (other than such
Company) and that is not otherwise subject to a proprietary rights,
confidentiality or similar agreement.

(i)            To the extent that, following the Closing, either Company shall
not be able to continue to use any of the licenses set forth on Section 9.5(i)
of the Seller Disclosure Letter, the Sellers agree to use their commercially
reasonable efforts (excluding the payment of money or the delivery of any item
of value) to assist such Company in replacing such licenses and/or to provide
such Company with the benefits of such licenses (including allowing such Company
to act as sub-licensee to the extent the underlying license permits).

(j)            The Buyer agrees to cause the Companies to honor ASC’s
obligations under the partnership marketing arrangements set forth on Section
9.5(j) of the Seller Disclosure Letter.  The parties agree to act in good faith
to address any such marketing arrangements which

40


--------------------------------------------------------------------------------


continue beyond the 2006/2007 ski season.  The Buyer agrees that ASC may,
between execution of this Agreement and the Closing Date, continue to book
reservations at the Hotels for the 2006/2007 ski season at discounted rates for
use by ASC and/or its affiliates for partnership marketing purposes.  The Buyer
agrees to cause the Company to honor such reservations for the 2006/2007 ski
season, provided such reservations are made in a manner and volume and on terms
substantially consistent with past practice.

(k)           The Sellers shall use their commercially reasonable efforts to
obtain estoppel certificates, in form and substance reasonably satisfactory to
the Buyer, from all third parties to the contracts listed on Section 9.5(k) of
the Seller Disclosure Letter.

(l)            The Buyer agrees to cause the Companies to honor ASC’s
obligations with respect to the ski passes described in Section 3.7(a) of the
Seller Disclosure Letter, and to cause any subsequent owner or operator of
either Resort to assume such obligations in writing.

9.6           Use of Names; Name Change.

(a)           As soon as reasonably practicable after the Closing (and in no
event later than sixty (60) days after the Closing), the Buyer shall cease (and
cause the Companies to cease) to use any written materials, including, without
limitation, labels, packing materials, letterhead, advertising materials and
forms, which include the words identified on Section 9.6(a) of the Seller
Disclosure Letter (collectively, the “Seller Trade Names”); provided, however,
that the Companies may use inventory, checks, application forms, product
literature and sales literature (but not letterhead, business cards or the
like), trail maps, signs or the like, each as in existence as of the Closing
Date, until the earlier of the exhaustion of such materials or the close of the
2006/2007 ski season.  Except as specifically provided herein, Buyer agrees that
it shall not hereafter permit the Companies to adopt or use any trade name,
trademark or service mark incorporating any of the Seller Trade Names or any
trade name, trademark or service mark likely to indicate endorsement or
sponsorship by, or any connection with, the Sellers or any of their Affiliates,
including the name or mark “American Skiing” or any name or mark similar
thereto.

(b)           As soon as commercially reasonably practicable after the Closing
(and in no event later than sixty 60 days after the Closing), ASC shall, and
shall cause its Affiliates to, cease to use any written materials, including
labels, packing materials, letterhead, advertising materials and forms, which
include the words identified on Section 9.6(b) of the Seller Disclosure Letter
(collectively, the “Buyer Trade Names”); provided, however, that ASC and its
Affiliates may use inventory, checks, application forms, product literature,
sales literature (but not letterhead, business cards or the like), trail maps,
signs and the like, each as in existence as of the Closing Date, until the
earlier of the exhaustion of such materials or the close of the 2006/2007 ski
season.  Except as specifically provided herein, the Sellers agree that they and
their Affiliates shall not hereafter adopt or use any trade name, trademark or
service mark incorporating any of the Buyer Trade Names or any trade name,
trademark or service mark likely to indicate endorsement or sponsorship by, or
any connection with, Buyer or any of its Affiliates.

41


--------------------------------------------------------------------------------


(c)           ASC shall, and shall cause its Affiliates to, cease and desist the
use of the internet domain names “Mountsnow.com” and “Attitash.com” and any
other domain names containing the words “Mt. Snow”, “Mount Snow”, “Attitash”, or
“Bear Peak” at the close of the 2006/2007 ski season and all times thereafter.

9.7           Confidentiality; Publicity.  Each party shall hold, and shall use
its commercially reasonable efforts to cause its employees and agents to hold,
in strict confidence all information concerning the other parties or their
Affiliates furnished to it by such other Persons, all in accordance with the
Confidentiality Agreement, as if originally a party thereto who was required to
keep information confidential except that the Sellers shall maintain such
information with respect to the Company as confidential only to the extent such
information is specific to the Company and does not relate to the operations of
ASC or any of their Affiliates following the Closing Date.  Any release to the
public of information with respect to the matters contemplated by this Agreement
(including any termination of this Agreement) shall be made only in the form and
manner approved jointly by ASC and Buyer, provided that if a party is required
by law to make any disclosure concerning such matters, such party shall discuss
in good faith with the other party the form and content of such disclosure prior
to its release (but such release shall not require the prior approval of the
other parties).

9.8           Transition.  Without limiting the agreements set forth in Sections
9.9 and Article XI, for a period of six (6) months following the Closing Date,
ASC shall, and the Buyer shall and shall cause the Companies to, cooperate in
good faith to effect an orderly transition in the operation of the Resorts,
provided, that no party shall be required to expend any funds or enter into any
contractual commitments in performing its obligations under this Section 9.8.

9.9           Access to Records After the Closing.  The Sellers and the Buyer
recognize that subsequent to the Closing they may have information and documents
which relate to the Companies, the Resorts, their employees, their properties
and Taxes that relate to the period prior to Closing and to which the other
party may need access subsequent to the Closing.  Each such party shall provide
the other party and their Representatives commercially reasonable access, during
normal business hours on reasonable notice (and at such other times as such
other party reasonably requests) and under reasonable circumstances, to all such
information and documents, and to furnish copies thereof, which such other party
reasonably requests.  The Buyer and the Sellers agree that prior to the
destruction or disposition of any such books or records pertaining to the
Companies at any time within three (3) years  after the Closing Date (or, in any
matter involving Taxes, within seven (7) years after the Closing Date), each
such party shall provide not less than thirty (30) calendar days prior written
notice to the other such party of any such proposed destruction or disposal.  If
the recipient of such notice desires to obtain any such documents, it may do so
by notifying the other party in writing at any time prior to the scheduled date
for such destruction or disposal.  Such notice must specify the documents which
the requesting party wishes to obtain.  The parties shall then promptly arrange
for the delivery of such documents.  All out-of-pocket costs associated with the
delivery of the requested documents shall be paid by the requesting party. 
Notwithstanding any provision of this Agreement or the Related Documents to the
contrary, in no event shall the Sellers or their Affiliates be required to
provide the Buyer with access to or copies of the Sellers’, or their Affiliates’
Tax Returns to the extent such Tax Returns do not relate to the Companies and in
no case shall the Buyer have any right to review any Tax Returns other than pro
forma Tax Returns of the Companies.

42


--------------------------------------------------------------------------------


9.10         No Employee Solicitation.  For a period of 12 months following the
Closing, without the prior written agreement of the other parties, (a) the Buyer
and its Affiliates shall not, directly or indirectly, solicit for employment or
employ or cause to leave the employ of ASC or its Affiliates any individual that
is serving at such time as an officer of ASC or its Affiliates; and (b) ASC and
its Affiliates shall not, directly or indirectly, solicit for employment any
individual that is employed at such time by either Company or any of its
Subsidiaries provided that the use of a general solicitation (such as
advertisement) not specifically directed to applicable employees will not be
deemed to be a violation of the no solicitation provision of this Section 9.10.

9.11         Interim Operations of the Buyer.  Prior to the Closing, unless the
Sellers have otherwise consented in writing thereto, the Buyer shall not:

(a)           take any action or omit to take any action for the purpose of
directly or indirectly preventing, materially delaying or materially impeding
the consummation of the transactions contemplated by this Agreement;

(b)           directly or indirectly authorize any of, or commit or agree, in
writing or otherwise, to take any action or actions which would make any
representations of the Buyer set forth in this Agreement untrue or incorrect in
any material respect; and

(c)           enter into any binding agreement to do any of the foregoing.

9.12         No Solicitation.  From the date hereof until the earlier of the
Closing or the termination of this Agreement, Sellers shall not and shall cause
each of their Representatives not to, directly or indirectly, (a) initiate,
solicit, encourage or otherwise facilitate any inquiry, proposal, offer or
discussion with any party (other than the Buyer) concerning any merger,
reorganization, consolidation, recapitalization, business combination,
liquidation, dissolution, share exchange, sale of stock, sale of material assets
or similar business transaction involving the Company, its Subsidiaries or any
division of either Company, (b) furnish, or make available, any non-public
information concerning the business, properties or assets of either Company, its
Subsidiaries or any division of either Company to any Person (other than the
Buyer) or (c) engage in discussions or negotiations with any Person (other than
the Buyer) concerning any such transaction.  Sellers shall immediately notify
any Person with which discussions or negotiations of the nature described above
were pending that the Sellers are terminating such discussions or negotiations. 
If the Sellers receive any inquiry, proposal or offer of the nature described
above, the Sellers shall, within two Business Days after such receipt, notify
the Buyer of such inquiry, proposal or offer, including the general terms of
such inquiry, proposal or offer.

9.13         Intercompany Guarantees.  Prior to the Closing Date, ASC shall use
its  commercially reasonable efforts to cause the Companies and any of their
respective Subsidiaries to be removed or released, effective as of the Closing,
or, if not possible, as soon thereafter as reasonably practicable, in respect of
all obligations of ASC or any of its Affiliates under each of the guarantees and
letters of comfort obtained by the Companies or any of their respective
Subsidiaries for the benefit of ASC and its Affiliates (other than the Companies
and their

43


--------------------------------------------------------------------------------


respective Subsidiaries) prior to the Closing, and for all obligations of the
Companies and their respective Subsidiaries in respect thereof to be terminated,
with, in each case, such substitution, removal, release and termination to be in
form and substance reasonably satisfactory to the Buyer.  ASC agrees to
indemnify and hold harmless the Buyer and its Affiliates (including the
Companies and their respective Subsidiaries) from and against and in respect of
Indemnifiable Losses incurred by the Buyer and its Affiliates (including the
Companies and their respective Subsidiaries) under or pursuant to any such
guarantee or letters of comfort.  Prior to the Closing Date, the Companies shall
use their commercially reasonable efforts and following the Closing, the Buyer
shall use its commercially reasonable efforts, to cause ASC and any of its
Affiliates to be removed or released, effective as of the Closing, or, if not
possible, as soon thereafter as reasonably practicable, in respect of all
obligations of the Companies or any of their respective Subsidiaries under each
of the guarantees and letters of comfort obtained by ASC or any of its
Affiliates for the benefit of the Companies and their respective Subsidiaries
prior to the Closing, and for all obligations of ASC and its Affiliates in
respect thereof to be terminated, with, in each case, such substitution,
removal, release and termination to be in form and substance reasonably
satisfactory to ASC.  The Buyer agrees to indemnify and hold harmless ASC and
its Affiliates from and against and in respect of Indemnifiable Losses incurred
by ASC and its Affiliates under or pursuant to any such guarantee or letters of
comfort.

9.14         Third Party Contracts and Cross Default Provisions.

(a)           The parties agree that, to the extent that ASC or any of its
Affiliates provides either Company and any of their respective Subsidiaries the
ability to receive services or use assets that either Company or any of its
Subsidiaries prior to the Closing receives or uses pursuant to a contract of ASC
or any of its Affiliates with a third party, the parties will cooperate with
each other to cause such Companies and any of their respective Subsidiaries, as
applicable, to directly enter into a new contract with such third party with
respect to such services or assets to the extent the Buyer desires that such
Companies and their respective Subsidiaries continue to receive such services
from, or use such assets of, such third party after the Closing, which
cooperation shall be deemed to include, without limitation, ASC requiring a
third party, to the extent it has the power to do so under any such contract, to
split such contract into two separate contracts, one with ASC or its Affiliate
and the other with such Company.  The parties agree that, to the extent that
either of the Companies or any of their respective Subsidiaries provides ASC and
any of its Affiliates (other than the Companies and their respective
Subsidiaries) prior to the Closing the ability to receive services or use assets
that ASC or any of its Affiliates (other than the Companies and their respective
Subsidiaries) receives or uses pursuant to a contract of either of the Companies
or any of their respective Subsidiaries with a third party, the parties will
cooperate with each other to cause ASC and any of its Affiliates (other than the
Companies and their respective Subsidiaries), as applicable, to directly enter
into a new contract with such third party with respect to such services or
assets to the extent ASC desires that ASC and the Affiliates (other than the
Companies and their respective Subsidiaries) continue to receive such services
from, or use such assets of, such third party after the Closing, which
cooperation shall be deemed to include, without limitation, a Company requiring
a third party, to the extent it has the power to do so under any such contract,
to split such contract into two separate contracts, one with ASC or its
Affiliate and the other with such Company.

44


--------------------------------------------------------------------------------


(b)           Prior to and after the Closing Date, ASC shall use its
commercially reasonable efforts to cause the third party(ies) to each contract
with either of the Companies or any of their respective Subsidiaries which have
cross-default or cross-termination provisions referring to one or more contracts
between such third party and/or one or more of its Affiliate(s), and ASC and/or
one or more of its Affiliates (excluding the Companies and their respective
Subsidiaries), to agree to the removal from such contract of the cross-default
or cross-termination provisions which relate to such contracts with ASC and/or
one or more of its Affiliate(s).  Prior to the Closing Date, ASC, and following
the Closing Date, the Buyer, shall use their commercially reasonable efforts to
cause the third party(ies) to each contract with ASC and/or one or more of its
Affiliates (excluding the Companies or any of their respective Subsidiaries)
which have cross-default or cross-termination provisions referring to one or
more contracts between such third party and/or one or more of its Affiliate(s),
and either of the Companies or any of their respective Subsidiaries, to agree to
the removal from such contract of the cross-default or cross-termination
provisions which relate to such contracts with either of the Companies or any of
their respective Subsidiaries.

ARTICLE X

SURVIVAL AND INDEMNIFICATION

10.1         Survival.  The representations and warranties contained in Articles
III and IV hereof and the covenants and agreements of the parties contained
herein to be performed on or prior to the Closing shall terminate upon
consummation of the Closing; provided, however, that the representations and
warranties in Sections 3.1, 3.2, 3.4, 4.1 and 4.2 shall survive the Closing
until the expiration of the applicable statute of limitations.  The covenants of
the Sellers and the Buyer contained in this Agreement which by their terms
require action following the Closing shall survive the Closing.

Notices for claims in respect of an inaccuracy in any of the representations or
a breach of any of the warranties which survive the Closing must be received
prior to the expiration of the applicable statute of limitations for such
representation or warranty for any Indemnifiable Losses arising therefrom to be
recoverable hereunder.

10.2         Indemnification by ASC(a) .  ASC shall indemnify and hereby hold
harmless Buyer and its nominees, affiliates, officers, directors, employees and
agents (the “Buyer Indemnitees”) against any loss or liability, in full as such
loss or liability is incurred, suffered as a result of:

(a)           any breach of any representation or warranty made by ASC in
Sections 3.1, 3.2 and 3.4 of this Agreement (without giving effect to any
qualifications as to Knowledge, materiality, Material Adverse Effect or similar
qualifications contained in such representations or warranties) (subject to
Section 10.1 hereof);

45


--------------------------------------------------------------------------------


(b)           any breach of any covenant made by ASC in this Agreement or in any
other document, instrument or agreement entered into in connection herewith; and

(c)           any breach of the Confidentiality Agreement made herein in favor
of Buyer.

10.3         Indemnification by the Buyer.  Subject to the terms and limitations
set forth herein, the Buyer shall indemnify, defend and hold harmless ASC and
each of its Subsidiaries and Affiliates (not including, following the Closing,
the Companies and their respective Subsidiaries), and each of the respective
past, present and future directors, officers, employees, stockholders, agents
and Representatives of ASC and such Affiliates (together, the “Seller
Indemnitees”), from and against any and all Indemnifiable Losses resulting from,
relating to or arising out of any one or more of the following:

(a)           any inaccuracy in any of the representations and warranties made
by the Buyer in Sections 4.1 and 4.2 (without giving effect to any
qualifications as to knowledge, materiality, Material Adverse Effect or similar
qualifications contained in such representations or warranties); or

(b)           any breach by the Buyer of any covenant to be performed or
complied with by the Buyer in this Agreement or any breach by either Company or
its Subsidiaries of any covenant to be performed or complied with by such
Company or its Subsidiaries after the Closing under this Agreement.

10.4         Limitations on Indemnification.

(a)           To the extent that a party hereto shall have any obligation to
indemnify and hold harmless any other Person hereunder, such obligation shall
not include lost profits or other consequential, special, punitive, incidental
or indirect damages (and the injured party shall not recover for such amounts),
except to the extent such amounts are required to be paid to a third party other
than an Indemnified Party or a Person affiliated therewith.

(b)           The amount of any loss, liability, cost or expense for which
indemnification is provided under this Article X shall be net of any amounts
actually recovered by a Buyer Indemnitee or a Seller Indemnitee, as the case may
be, under an insurance policy with respect to such loss, liability, cost or
expenses.

(c)           Except as provided in Article XI and except for fraud, from and
after the Closing, the indemnification obligations set forth in this Article X
are the exclusive remedy of the Indemnitees (a) for any inaccuracy in any of the
representations or any breach of any of the

46


--------------------------------------------------------------------------------


warranties or covenants contained herein or (b) otherwise with respect to this
Agreement, the Company and the transactions contemplated by this Agreement and
matters arising out of, relating to or resulting from the subject matter of this
Agreement, whether based on statute, contract, tort, property or otherwise, and
whether or not arising from the relevant party’s sole, joint or concurrent
negligence, strict liability or other fault.

10.5         Indemnification Agreement in Favor of GSRP.  At the Closing, Buyer
shall execute and deliver (and shall cause MS to execute and deliver) an
indemnification agreement in favor of GSRP, substantially in the form attached
hereto as Exhibit C, with respect to certain pending claims relating to work
performed at the MS Hotel.

10.6         Right to Indemnification not Affected by Knowledge.  The right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation.  Without limiting the scope and effect of the
immediately preceding and following sentences, Buyer will use its best efforts
to give ASC notice when Buyer has actual knowledge that a representation or
warranty of ASC is materially inaccurate.  The waiver of any condition based on
the accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, or Buyer’s notice to ASC with
respect to the inaccuracy or lack of accuracy of any representation or warranty
of ASC will not affect the right to indemnification, payment of damages, or
other remedy based on such representations, warranties, covenants and
obligations.

ARTICLE XI

TAX MATTERS

11.1         Tax Indemnification.

(a)           Subject to Section 13.3, from and after the Closing Date, ASC (for
purposes of this Article XI only, the “Tax Indemnifying Party”), shall be
responsible for, shall pay or cause to be paid, and shall indemnify, defend and
hold harmless the Buyer and the Companies and reimburse the Buyer and the
Companies for the following Taxes, to the extent that such Taxes have not been
paid as of the Closing Date and are not reflected in the determination of
Working Capital:  (i) all Taxes imposed on the Companies or the Buyer as a
result of the operations of the Companies with respect to any taxable year or
period ending on or before the Closing Date; (ii) with respect to taxable years
or periods beginning before the Closing Date and ending after the Closing Date,
all Taxes imposed on the Companies or the Buyer as a result of the operations of
the Companies, which Taxes are allocable to the portion of such taxable year or
period ending on the Closing Date (an “Interim Period”) (Interim Periods and any
taxable years or periods that end on or prior to the Closing Date being referred
to collectively hereinafter as “Pre-Closing Periods”); (iii) Taxes of any member
of any affiliated

47


--------------------------------------------------------------------------------


group of corporations (as defined in Section 1504 of the Code) with which the
Companies or any of their respective Subsidiaries files or has filed a Tax
Return on a consolidated, combined, affiliated, unitary or similar basis for a
taxable year or period beginning before the Closing Date; (iv) Taxes or other
costs of the Buyer Indemnitees payable as a result of any inaccuracy in or
breach of any representation or warranty made in Section 3.17 of this Agreement
or any breach of any covenant contained in this Article XI, without duplication;
and (v) any Taxes or other payments required to be made after the Closing Date
by the Companies or any of their respective Subsidiaries to any Person under any
Tax sharing, indemnity or allocation agreement or other arrangement in effect
prior to the Closing (whether or not written) with respect to a Pre-Closing
Period.

(b)           For purposes of this Section 11.1, in order to apportion
appropriately any Taxes relating to any taxable year or period that includes an
Interim Period, the parties hereto shall, to the extent permitted under
applicable law, elect with the relevant Tax authority to treat for all purposes
the Closing Date as the last day of the taxable year or period of the
Companies.  In any case where applicable law does not permit the Companies to
treat the Closing Date as the last day of the taxable year or period, then, in
each such case, the portion of any Taxes that are allocable to the portion of
the Interim Period ending on the Closing Date shall be: (i) in the case of Taxes
that are based upon or related to income or receipts, deemed equal to the amount
that would be payable if the taxable year or period ended on the Closing Date;
and (ii) in the case of Taxes not described in subparagraph (i) above that are
imposed on a periodic basis, deemed to be the amount of such Taxes for the
entire period (or, in the case of such Taxes determined on an arrears basis, the
amount of such Taxes for the immediately preceding period) multiplied by a
fraction the numerator of which is the number of calendar days in the Interim
Period ending on the Closing Date and the denominator of which is the number of
calendar days in the entire relevant period.

(c)           Subject to Section 11.5 and the limitations contained in Section
11.3(b), payment of any amount by the Tax Indemnifying Party under this Section
11.1 shall be made within ten (10) days following written notice by the Buyer or
a Company to ASC that a Company is required to pay such amounts to the
appropriate Tax authority; provided, however, that the Tax Indemnifying Party
shall not be required to make any payment to Buyer or a Company hereunder
earlier than five (5) Business Days before it is due to the appropriate Tax
authority.

(d)           All matters relating in any manner to Tax indemnification
obligations and payments shall be governed exclusively by this Article XI except
for provisions regarding notice of claims, which shall be governed by Section
10.5.

11.2         Tax Refunds.  The Buyer shall pay to ASC all refunds or credits of
Taxes received by Buyer or either Company or any of their respective
Subsidiaries after the Closing Date and attributable to Taxes paid by either
Company or its Subsidiaries (or any predecessor of either Company or its
Subsidiaries) with respect to a Pre-Closing Period, net of any Taxes imposed on
such refund amount, and adjusted to reflect any Tax benefit received by the
Buyer or

48


--------------------------------------------------------------------------------


either Company in connection with the accrual or payment of amounts pursuant to
this Section 11.2, to the extent that such refund or credit was not reflected in
the Working Capital adjustment contemplated by Section 2.3.

11.3         Preparation and Filing of Tax Returns and Payment of Taxes.

(a)           ASC shall be responsible for the preparation and filing of (i) all
income Tax Returns with respect to the Companies and their respective
Subsidiaries for any Tax period ending on or prior to the Closing Date and (ii)
all non-income Tax Returns with respect to the Companies and their respective
Subsidiaries for any Tax period ending on or prior to the Closing Date, but only
to the extent such Tax Returns are required to be filed on or prior to the
Closing Date.  All such Tax Returns shall be prepared and filed in a manner that
is consistent, in all material respects, with the prior practice of the
Companies and their respective Subsidiaries (including, without limitation,
prior Tax elections and accounting methods or conventions made or utilized by
the Companies and their respective Subsidiaries), except as required by a change
in the applicable Law or regulations.

(b)           The Buyer shall prepare and timely file or cause the Companies or
their respective Subsidiaries to prepare and timely file all Tax Returns
required to be filed after the Closing Date other than Tax Returns described as
the responsibility of ASC in Section 11.3(a).  All such Tax Returns with respect
to Pre-Closing Periods shall be prepared and filed in a manner that is
consistent, in all material respects, with the prior practice of the Companies
or their respective Subsidiaries (including prior Tax elections and accounting
methods or conventions made or utilized by the Companies or their respective
Subsidiaries), except as required by a change in the applicable Law or
regulations.  The Buyer shall deliver all such Tax Returns with respect to
Pre-Closing Periods to ASC for ASC’s review at least forty-five (45) days prior
to the due date (including extensions) of any such Tax Return.  If ASC disputes
any item on such Tax Return, it shall notify the Buyer of such disputed item (or
items) and the basis for its objection.  The parties shall act in good faith to
resolve any such dispute prior to the date on which the Tax Return is required
to be filed.  If the parties cannot resolve any disputed item, the item in
question shall be resolved by an independent accounting firm mutually acceptable
to ASC and the Buyer.  The fees and expenses of such accounting firm shall be
borne equally by ASC and the Buyer.

(c)           ASC shall deliver to Buyer for its review any sales use, real
property, transfer or other non-income Tax Returns of the Companies that are to
be filed on or prior to the Closing Date at least 45 days prior to the due date
(including extensions) of any such Tax Return or within 15 days after the date
hereof , whichever is later, provided that any such Tax Return that is due
within 15 days after the date hereof shall be delivered to Buyer as soon as
reasonably practicable, but in any event prior to the due date (including
extensions) of such Tax Return.  If the Buyer disputes any item on a Tax Return
delivered pursuant to the preceding sentence, it shall notify ASC of such
disputed item (or items) and the basis for its objection.  The parties shall act
in good faith to resolve any such dispute prior to the date on which the Tax
Return is required to be filed.  If the parties cannot resolve any disputed
item, the item in question shall be

49


--------------------------------------------------------------------------------


resolved by an independent accounting firm mutually acceptable to ASC and the
Buyer.  The fees and expenses of such accounting firm shall be borne equally by
ASC and the Buyer.  Notwithstanding the foregoing, nothing in this Section
11.3(c) shall prevent ASC or the Companies from timely filing any Tax Returns
that are due (including extensions) on or prior to the Closing Date.

11.4         Tax Cooperation.

(a)           For a period of seven years from and after the Closing, ASC and
the Buyer agree to furnish or cause to be furnished to each other, upon request,
as promptly as practicable, such information (including access to books and
records), and assistance relating to the Companies and their respective
Subsidiaries as is reasonably requested for the filing of any Tax Returns, for
the preparation of any audit, and for the prosecution or defense of any claim,
suit or proceeding related to any proposed adjustment.  Any information obtained
under this Section 11.4(a) shall be kept confidential, except as may be
otherwise necessary in connection with the filing of Tax Returns or claims for
refund or in conducting an audit or other proceeding.  After the expiration of
such seven-year period, the Buyer or ASC, as the case may be, may dispose of
such information, books and records, provided that prior to such disposition,
(i) ASC shall give the Buyer the opportunity, at Buyer’s expense, to take
possession of such information, books and records held by ASC; and (ii) the
Buyer shall give ASC the opportunity, at ASC’s expense, to take possession of
such information, books and records held by the Companies and their respective
Subsidiaries.

(b)           The Buyer agrees that with respect to Pre-Closing Periods, it
shall not, on or after the Closing Date, without the prior written consent of
ASC, amend any Tax Return (except as required by Law), or waive or extend any
statute of limitations with respect to any such Tax Return to the extent such
amendment or waiver would increase the Taxes of either Company or its
Subsidiaries for any Pre-Closing Period.  ASC agrees that, with respect to
Pre-Closing Periods, it shall not, on or after the date hereof, without the
prior written consent of Buyer, amend any Tax Return (except as required by Law)
of either Company or its Subsidiaries or the consolidated group of corporations
of which either Company or any Subsidiary is a member, or waive or extend the
statute of limitations with respect to any such Tax Return, to the extent such
amendment or waiver would increase the Taxes of either Company, its
Subsidiaries, or Buyer in a taxable period (or portion thereof) beginning on or
after the Closing Date.

11.5         Tax Audits.

(a)           After the Closing, the Buyer shall notify ASC in writing (a “Tax
Notice”) of any demand or claim received by the Buyer or either Company from any
Tax authority or any other party with respect to Taxes for which the Tax
Indemnifying Party is liable pursuant to Section 11.1 within ten (10) days of
the receipt of such demand or claim by the Buyer or either Company; provided,
however, that a failure to give such Tax Notice will not affect the rights of
the Buyer or either Company to indemnification under Section 11.1 unless, or
except to the extent that such failure precludes the Tax Indemnifying Parties
from contesting such demand or

50


--------------------------------------------------------------------------------


claim.  Such Tax Notice shall contain factual information (to the extent known)
describing the asserted Tax liability in reasonable detail and shall include
copies of any notice or other document received from any Tax authority in
respect of any such asserted Tax liability.

(b)           Subject to the following sentence, ASC may elect to control the
conduct, through counsel chosen by ASC and reasonably acceptable to the Buyer
and at ASC’s own expense, of any audit, claim for refund, or administrative or
judicial proceeding involving any asserted liability with respect to which
indemnity may be sought under Section 11.1, including any contest in respect of
an Interim Period (any such audit, claim for refund, or proceeding relating to
an asserted Tax liability is referred to herein as a “Contest”).  If ASC elects
to control a Contest, ASC shall within thirty (30) calendar days of receipt of
the Tax Notice notify the Buyer in writing of its intent to do so; provided,
however, that the Buyer and the Companies are authorized to file any motion,
answer or other pleading that may be reasonably necessary or appropriate to
protect their interests during such 30 day period.  If ASC properly elects to
control a Contest, then ASC shall have all rights to settle, compromise and/or
concede such asserted liability and the Buyer shall cooperate and shall cause
the Companies (and any of their successors) to cooperate in each phase of such
Contest.  If ASC does not elect to control the Contest, the Buyer or the
Companies may, without affecting its or any other indemnified party’s rights to
indemnification under this Article XI, assume and control the defense of such
Contest with participation by the Sellers.

(c)           In the event that a Contest involves an Interim Period (a
“Straddle Contest”), the parties shall endeavor to cause the Contest proceeding
to be separated into two or more separate proceedings, one of which shall
involve exclusively the applicable Interim Period.  In the event that such
separation cannot, after diligent efforts, be achieved, the Buyer and ASC shall
jointly control the Straddle Contest; provided, however, that, subject to this
Section 11.5 generally, the Buyer shall have all rights to make decisions,
settle, compromise and/or concede such asserted liability as relates to the
portion of the taxable period that begins after the Closing Date, and ASC shall
have all rights to settle, compromise and/or concede such asserted liability as
relates to the Interim Period.

(d)           With respect to a Contest that is described in paragraphs (b) and
(c) of this Section, and which relates to a method of accounting, a recurring
item of income, gain, loss, deduction or credit.  Taxes other than income Taxes,
franchise Taxes, and Transfer and Recording Taxes, ASC’s ability to settle,
compromise and/or concede any asserted liability shall be subject to the Buyer’s
consent, not to be unreasonably withheld, conditioned or delayed, if ASC’s
proposed settlement, compromise or concession would adversely affect such Tax
liability of a Company in a Post-Closing period; provided, however, if the Buyer
does not provide ASC with such consent, and ASC shall pay to the Buyer the
amount that ASC was willing to pay the Taxing authority to settle the asserted
Tax liability, ASC shall be released by the Buyer from all indemnification
obligations thereto pursuant to Section 11.1 and the Buyer shall assume control
over the conduct of such Contest and shall have all rights if such Contest does
not involve any issues for which ASC remains liable under this Article XI to
make decisions, settle, compromise, and/or concede such asserted liability.

51


--------------------------------------------------------------------------------


(e)           Notwithstanding anything contained in this Section 11.5 to the
contrary, none of the Buyer or the Companies shall be required to permit ASC to
contest any claim; provided, however, that the Tax Indemnifying Parties shall
have no obligation to pay, indemnify or reimburse the Buyer or the Companies for
any amounts that the Buyer or the Companies pay without the prior approval of
ASC (which may not be unreasonably withheld or delayed if the related
indemnification obligation does not have a material economic impact on ASC or
the Indemnifying Parties) with respect to a claim ASC timely elects to contest
but is not permitted to contest under this Section 11.5(e).

(f)            Notwithstanding anything contained in this Section 11.5 to the
contrary, ASC shall not, without the prior written consent of the Buyer (which
consent shall not be unreasonably withheld, contained or delayed), settle,
compromise or concede any asserted liability unless ASC has (i) paid or
otherwise satisfied the asserted liability on or prior to the date of such
settlement, compromise or concession, or (ii) obtained, as an unconditional term
of such settlement, compromise or concession, an unconditional release, issued
by the applicable taxing authority in favor of the Companies, for all
responsibility in respect of the asserted liability.

11.6         Tax Treatment of Indemnification Payment.  The parties agree to
treat any indemnity payment made under this Agreement as an adjustment to the
Purchase Price for all Tax purposes.

11.7         338(h)(10) Election.

(a)           Section 338(h)(10) Election; Allocation of “Adjusted Grossed-Up
Basis.”  ASC and the Buyer shall elect under Section 338(h)(10) of the Code to
treat the sale of the Stock as a sale by the Companies and their respective
Subsidiaries of all of their respective assets (the “Section 338(h)(10)
Election”) and shall make any such available election under any substantially
similar state or local law.  The making of the Section 338(h)(10) Election shall
not increase the Purchase Price.  Subject to Section 13.3, ASC shall pay any Tax
associated with the Section 338(h)(10) Election and any analogous election made
under state or local law.  Each party shall take such actions as the other
parties deem necessary to effect the Section 338(h)(10) Election (including,
without limitation, the timely filing of Internal Revenue Service Form 8023
(Corporate Qualified Stock Purchase Elections)).

(b)           Allocation.  On or before the date that is 30 days after the
Closing Date, the Buyer shall provide to ASC a proposed allocation of the
Purchase Price for the deemed sale of assets resulting from the making of the
Section 338(h)(10) Election, setting forth the estimated fair market values of
the assets of each Company and each of their respective Subsidiaries.  On or
before the date that is 60 days after the Closing Date, ASC and the Buyer shall
cooperate in developing and agree upon a final allocation of such Purchase Price
(the “Final Allocation”).  ASC and the Buyer shall cooperate in developing the
Final Allocation.

(c)           Forms.  On or before the date that is ten days before the Closing
Date, ASC shall provide to the Buyer drafts of all forms, together with all
drafts of required

52


--------------------------------------------------------------------------------


attachments thereto, other than allocation of the Purchase Price, required for
making the Section 338(h)(10) Election and any such available election under any
substantially similar state or local law if requested by the Buyer (the
“Election Forms”).  On the Closing Date, ASC shall deliver to the Buyer the
Election Forms, properly executed by ASC.  ASC and the Buyer shall cooperate in
drafting and making final the Election Forms.  If the parties have not reached
agreement with respect to the allocation schedule, then the dispute shall be
presented to an independent accounting firm mutually agreed upon by the Buyer
and ASC, whose determination shall be binding on both parties.  The fees and
expenses of such accounting firm shall be paid one-half by the Buyer and
one-half by ASC.  ASC shall be responsible for filing the Election Forms with
the proper taxing authorities, provided that the Buyer shall be responsible for
filing any Election Form that must be filed with its Tax Returns.

(d)           Modification; Revocation.  The Buyer and ASC each agree that it
shall not, and shall not permit any of its respective Affiliates to, take any
action to modify the Election Forms following the execution thereof, or to
modify or revoke the Section 338(h)(10) Election, or any such available election
under any substantially similar state or local law, following the filing of the
Election Forms, without the written consent of the Buyer or ASC, as the case may
be.

(e)           Consistent Treatment.  The Buyer and ASC shall, and shall cause
their respective Affiliates to, file all Tax Returns in a manner consistent with
the information contained in the Election Forms as filed and the Final
Allocation, unless otherwise required because of a change in applicable tax law.

(f)            Expenses Resulting from Section 338(h)(10) Elections.  The Buyer
and its Affiliates, on the one hand, and ASC and its Affiliates, on the other
hand, shall bear their respective administrative, legal and similar expenses
resulting from the making of the Section 338(h)(10) Election and any such
available elections under any substantially similar state or local law.

11.8         Tax Sharing Agreements.  Any Tax sharing agreements or arrangements
to which either Company or any of its Subsidiaries is a party or may have any
liability or obligation shall be terminated effective as of the Closing.  After
the Closing, this Agreement shall be the sole Tax sharing agreement relating to
either Company or any Subsidiary for all Pre-Closing Tax Periods.

11.9         Survival of Obligations.  Notwithstanding any other provision of
this Agreement, the obligations of the parties set forth in this Article XI
shall remain in effect until the expiration of the applicable statutes of
limitations (including valid extensions thereof).

53


--------------------------------------------------------------------------------


ARTICLE XII

TERMINATION

12.1         Termination.  This Agreement may be terminated at any time prior to
the Closing:

(a)           by the written mutual consent of the parties hereto;

(b)           upon written notice by (i) any party hereto, if any court of
competent jurisdiction or any other Governmental Agency shall have issued a
Judgment or taken any other action restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and (ii) such
Judgment or other action shall have become final and nonappealable;

(c)           upon written notice at any time on or after June 1, 2007 (the
“Termination Date”), by the Sellers, on the one hand, or the Buyer, on the other
hand, if the Closing has not occurred by such date; provided, however, that (i)
if any of the Sellers is seeking termination, then none of the Sellers is in
breach in any material respect of  their respective representations, warranties,
covenants or agreements contained in this Agreement or (ii) if Buyer is seeking
termination, then Buyer is not in breach in any material respect of any of its
representations, warranties, covenants or agreements contained in this
Agreement; and provided further, however, that the Sellers may elect to extend
the date of the Termination Date by up to 60 additional days if the condition
set forth in Section 7.4(a) shall have not been satisfied and the parties shall
have received a “second request” or the equivalent from the applicable
Governmental Authorities under the HSR Act;

(d)           upon written notice by the Sellers, on the one hand, or by the
Buyer, on the other hand, to the other party if the other party (being any of
the Sellers or the Buyer) is in material breach of any of its representations,
warranties, covenants or agreements hereunder (which breach continues unremedied
by such party for thirty (30) days after written notice thereof to such party);
provided, however, that if such other party is Buyer, it shall not be entitled
to such 30-day period if it is in default of its obligation to pay the Purchase
Price to the Sellers on  the Closing Date as provided herein; and provided,
further, that (i) if any Seller is seeking termination, then no Seller is then
in breach in any material respect of its respective representations, warranties,
covenants or agreements contained in this Agreement or (ii) if Buyer is seeking
termination, then Buyer is not then in breach in any material respect of any of
its representations, warranties, covenants or agreements contained in this
Agreement.

12.2         Other Agreements; Material To Be Returned.

(a)           In the event that this Agreement is terminated pursuant to Section
12.1, the transactions contemplated by this Agreement and the Related Documents
shall be terminated, without further action by any party hereto, and the Sellers
on the one hand and the Buyer on the other hand shall immediately enter into, or
cause their relevant Affiliates to enter into, written

54


--------------------------------------------------------------------------------


consents to terminate each of the Related Documents that have become effective
prior to the date of such termination.

(b)           Furthermore, in the event that this Agreement is terminated
pursuant to Section 12.1:

(i)            The Buyer shall return to Sellers or destroy all documents and
other material received from the Sellers, their Affiliates or any of their
respective Representatives relating to the Resorts or the transactions
contemplated by this Agreement and the Related Documents, whether obtained
before or after the execution of this Agreement; and

(ii)           The Buyer agrees that all confidential information received by
the Buyer or their Affiliates or its Representatives with respect to either of
the Sellers, the Companies, the Resorts or this Agreement or any of the Related
Documents or the transactions contemplated hereby or thereby shall be treated in
accordance with the Confidentiality Agreement, which shall remain in full force
and effect notwithstanding the termination of this Agreement, in accordance with
Section 9.7.

12.3         Effect of Termination.  In the event that this Agreement shall be
terminated pursuant to Section 12.1 hereof, all obligations of the parties
hereto under this Agreement shall terminate and become void and of no further
effect and there shall be no liability of any party hereto to any other party
except (a) for the obligations with respect to confidentiality and publicity
contained in Section 9.7 hereof, (b) as set forth in Section 13.3 in respect of
certain fees and expenses, (c) the obligations with respect to brokers contained
in Sections 3.16 and 4.6 and (d) this Article XII; provided, however, that no
party hereto shall be relieved from liabilities arising out of any willful
breach of its representations and warranties, or for any breach of its covenants
or other agreements contained in this Agreement.

ARTICLE XIII

MISCELLANEOUS

13.1         Complete Agreement.  This Agreement, the Related Documents (if any)
and the Schedules and Exhibits attached hereto and thereto and the documents
referred to herein (including the Confidentiality Agreement referred to in
Section 9.7) and therein shall constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and thereof and shall
supersede all previous negotiations, commitments and writings with respect to
such subject matter.  Notwithstanding the foregoing, the provisions of this
Agreement shall supersede the terms of the first full paragraph on page 4 of
such confidentiality agreement.

13.2         Waiver, Discharge, etc.  This Agreement may not be released,
discharged, abandoned, waived, changed or modified in any manner, except by an
instrument in writing signed on behalf of each of the parties hereto by their
duly authorized representatives.  The

55


--------------------------------------------------------------------------------


failure of any party hereto to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision, nor
in any way be construed to affect the validity of this Agreement or any part
thereof or the right of any party thereafter to enforce each and every such
provision.  No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

13.3         Fees and Expenses.  Except as otherwise expressly provided in this
Agreement, ASC shall pay all of the fees and expenses incurred by the Sellers
and the Buyer shall pay all of the fees and expenses incurred by it, in
connection with this Agreement, the Related Documents and the transactions
contemplated hereby and thereby.  Notwithstanding the foregoing, the Buyer,
shall be responsible for the payment of (i) all real estate transfer taxes and
sales taxes payable as a result of the consummation of the transaction
contemplated hereby, (ii) the HSR Act filing fee, and (iii) the cost of any
Survey.

13.4         Amendments.  No amendment to this Agreement shall be effective
unless it shall be in writing signed by each party hereto.  Each of the parties
hereto agree that no amendment to any Related Document shall be effective unless
it shall have been approved in writing by each of the parties hereto.

13.5         Notices.  All notices, requests, consents and demands to or upon
the respective parties hereto shall be in writing, and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made (a)
if delivered by hand (including by overnight courier), when delivered, (b) on
the day after delivery to a nationally recognized overnight carrier service if
sent by overnight delivery for next morning delivery, and (c) in the case of
facsimile transmission, upon receipt of a legible copy.  In each case:  (x) if
delivery is not made during normal business hours at the place of receipt,
receipt and due notice under this Agreement shall be deemed to have been made on
the immediately following Business Day, and (y) notice shall be sent to the
address of the party to be notified, as follows, or to such other address as may
be hereafter designated by the respective parties hereto in accordance with
these notice provisions:

If to the Buyer, to:

 

 

 

 

 

Peak Resorts, Inc.

 

 

c/o Steve Mueller

 

 

17409 Hidden Valley Drive

 

 

Eureka, MO 63025

 

 

 

 

With a copy to:

 

 

 

 

 

David L. Jones, Esq.

 

 

Helfrey, Neiers & Jones, P.C.

 

 

120 S. Central, Suite 1500

 

 

St. Louis, MO 63105

 

56


--------------------------------------------------------------------------------


 

If to the Sellers, to:

 

 

 

 

 

 

c/o American Skiing Company

 

 

One Monument Way

 

 

Portland, ME 04101

 

 

Attention:

Foster A. Stewart, Jr., Esq.

 

 

 

General Counsel

 

 

Facsimile:

(207) 791-2607

 

 

 

 

 

and a copy to:

 

 

 

 

 

 

Pierce Atwood LLP

 

 

One Monument Square

 

 

Portland, ME 04101

 

 

Attention:

David J. Champoux, Esq.

 

 

Facsimile:

(207) 791-1350

 

13.6         Venue.  Any legal suit, action or proceeding arising out of or
relating to this Agreement may be instituted in any federal or state court in
Cumberland County, Maine and each party hereto waives any objection which it may
now have or hereafter have to the laying of venue of any such suit, action or
proceeding in Cumberland County, Maine and each party hereto hereby irrevocably
submits to the jurisdiction of any such court in Cumberland County, Maine in any
action, suit or proceeding.

13.7         GOVERNING LAW; WAIVER OF JURY TRIAL.

(A)          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MAINE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THEREOF.

(B)           EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING BETWEEN THE PARTIES TO THIS AGREEMENT ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

13.8         Headings.  The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

13.9         Interpretation.  All pronouns and any variations thereof refer to
the masculine, feminine or neuter, singular or plural, as the context may
require.  All terms defined in this Agreement in one form have correlative
meanings when used herein in any other form.  Any capitalized terms used in any
Schedule or Exhibit but not otherwise defined therein shall have the meaning as
defined in this Agreement.  When a reference is made in this Agreement to a
Section, Article, Exhibit or Schedule, such reference shall be to a Section or
Article of, or an

57


--------------------------------------------------------------------------------


Exhibit or Schedule to, this Agreement unless otherwise indicated.  For all
purposes hereof, the terms “include”, “includes” and “including” shall be deemed
to be followed by the words “without limitation”.

13.10       Exhibits and Schedules.  The Exhibits and Schedules are a part of
this Agreement as if fully set forth herein.

13.11       Successors.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto except with the prior written consent of the other parties or by
operation of law; provided, however, that Buyer may assign any or all of its
rights or delegate any or all of its duties under this Agreement to any
Affiliate without the prior written consent of Sellers; provided further,
however, that the Buyer shall remain liable for its obligations and duties under
this Agreement notwithstanding any such assignment.

13.12       Remedies.

Except as otherwise provided herein, any and all remedies herein expressly
conferred upon a party shall be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party, and the
exercise by a party of any one remedy shall not preclude the exercise of any
other remedy.  The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, without proof of actual damages,
this being in addition to any other remedy to which the parties are entitled at
law or in equity.

13.13       Third Parties.  Except as provided in Article V and Sections 10.2
and 10.3, nothing herein expressed or implied is intended or shall be construed
to confer upon or give any Person, other than the parties hereto and their
successors and permitted assigns, any rights or remedies under or by reason of
this Agreement.

13.14       Severability.  If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, the other provisions shall not be affected by such invalidity,
illegality or unenforceability, but shall remain in full force and effect.

13.15       Counterparts; Effectiveness.  This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
instrument and each of which shall be deemed an original.  This Agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by all of the other parties hereto.

13.16       NO OTHER REPRESENTATIONS.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF THE SELLERS SPECIFICALLY CONTAINED IN ARTICLE III,

58


--------------------------------------------------------------------------------


NONE OF ASC, THE COMPANIES OR ANY OTHER PERSON MAKES ANY REPRESENTATION OR
WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE CONDITION (FINANCIAL OR OTHERWISE) OF,
OR ANY OTHER MATTER INVOLVING, THE COMPANIES, THE RESORTS OR ASC.  IN ADDITION,
EXCEPT AS SPECIFICALLY PROVIDED IN ARTICLE III, NONE OF ASC, THE COMPANIES OR
ANY OTHER PERSON MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT TO ANY
INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE TO THE BUYER, INCLUDING IN ANY
“DATA ROOMS,” IN CONNECTION WITH ANY MANAGEMENT PRESENTATIONS, OR IN CONNECTION
WITH ANY OTHER MATTER (INCLUDING, WITHOUT LIMITATION, THE PROVISION OF ANY
BUSINESS OR FINANCIAL ESTIMATES AND PROJECTIONS AND OTHER FORECASTS AND PLANS
(INCLUDING THE REASONABLENESS OF THE ASSUMPTIONS UNDERLYING SUCH ESTIMATES,
PROJECTIONS OR FORECASTS)).

13.17       CONDITION OF THE BUSINESS.  EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE
III AND WITHOUT LIMITING THE PROVISIONS OF SECTION 13.16, THE COMPANIES ARE
BEING SOLD WITH THEIR ASSETS AND THE RESORTS IN THEIR “AS IS” CONDITION, AND
NONE OF ASC, THE COMPANIES OR ANY OTHER PERSON MAKES ANY OTHER REPRESENTATIONS
OR WARRANTIES, WHATSOEVER, EXPRESS OR IMPLIED, RELATING TO SUCH ASSETS, THE
RESORTS, OR THE COMPANIES, INCLUDING ANY REPRESENTATION OR WARRANTY (A) AS TO
THE FUTURE SALES OR PROFITABILITY OF THE BUSINESS AS IT WILL BE CONDUCTED BY THE
BUYER OR (B) ARISING BY STATUTE OR OTHERWISE IN LAW, FROM A COURSE OF DEALING OR
USAGE OF TRADE.  ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES ARE HEREBY
EXPRESSLY DISCLAIMED BY THE SELLERS.

13.18       NO OTHER REPRESENTATIONS.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF THE BUYER SPECIFICALLY CONTAINED IN ARTICLE IV, NEITHER THE BUYER
NOR ANY OTHER PERSON MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO EITHER THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE CONDITION (FINANCIAL OR OTHERWISE) OF, OR ANY OTHER
MATTER INVOLVING, THE BUYER.  IN ADDITION, EXCEPT AS SPECIFICALLY PROVIDED IN
ARTICLE IV, NEITHER THE BUYER NOR ANY OTHER PERSON MAKES ANY REPRESENTATION OR
WARRANTY WITH RESPECT TO ANY INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE
TO THE SELLERS.

13.19       INDEPENDENT INVESTIGATION.  BUYER HEREBY ACKNOWLEDGES AND AFFIRMS
THAT IT HAS CONDUCTED AND COMPLETED ITS OWN INVESTIGATION, ANALYSIS AND
EVALUATION OF THE COMPANIES, THEIR RESPECTIVE ASSETS AND THE RESORTS, THAT IT
HAS MADE ALL SUCH REVIEWS AND INSPECTIONS OF THE RESULTS OF OPERATIONS,
CONDITION (FINANCIAL AND OTHERWISE) AND PROSPECTS OF SUCH ASSETS, THE RESORTS
AND THE COMPANIES AS IT HAS DEEMED NECESSARY OR APPROPRIATE, AND THAT IN MAKING
ITS DECISION TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE

59


--------------------------------------------------------------------------------


THE TRANSACTIONS CONTEMPLATED HEREBY IT HAS RELIED SOLELY ON (A) ITS OWN
INVESTIGATION, ANALYSIS AND EVALUATION OF THE RESORTS AND (B) THE
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS CONTAINED IN THIS
AGREEMENT.

60


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized representatives as of the day and year first
above written.

MOUNT SNOW LTD.

 

 

 

 

 

 

 

By:

/s/ William J. Fair

 

 

Name: William J. Fair

 

 

Title: President & CEO

 

 

 

 

L.B.O. HOLDING, INC.

 

 

 

 

 

 

 

By:

/s/ William J. Fair

 

 

Name: William J. Fair

 

 

Title: President & CEO

 

 

 

 

AMERICAN SKIING COMPANY

 

 

 

 

 

 

 

By:

/s/ William J. Fair

 

 

Name: William J. Fair

 

 

Title: President & CEO

 

 

 

 

PEAK RESORTS, INC.

 

 

 

 

 

 

 

By:

/s/ Timothy D. Boyd

 

 

Name: Timothy D. Boyd

 

 

Title: President

 

 

61


--------------------------------------------------------------------------------